



EXHIBIT 10.3








HEXION VAD B.V.




and




SHELL NEDERLAND CHEMIE B.V.




MOERDIJK VAD
SITE SERVICES, UTILITIES,
MATERIALS AND FACILITIES
AGREEMENT






--------------------------------------------------------------------------------





MOERDIJK VAD SITE SERVICES, UTILITIES,
MATERIALS AND FACILITIES AGREEMENT


THIS AGREEMENT is made effective the 1st day of April, 2018 BETWEEN:
1.
HEXION VAD B.V., a company incorporated under the laws of The Netherlands with
its registered office at Seattleweg 17, building 4, 3195 ND Pernis - Rotterdam
The Netherlands (the "Purchaser"); and



2.
SHELL NEDERLAND CHEMIE B.V., a company incorporated under the laws of The
Netherlands with its registered office at Vondelingenweg 601, 3196 KK
Vondelingenplaat, Rotterdam, The Netherlands (the "Supplier").



WHEREAS


(A)
The Supplier operates the Site;



(B)
The Purchaser owns the Plant and the Supplier operates the Plant under the
Operating Agreement;



(C)
The Parties (or their Affiliates) have entered into a First Amended and Restated
Moerdijk Site Services, Utilities, Materials and Facilities Agreement with an
effective date of November 1, 2000 for the supply and purchase of certain SUMF
Items pertaining to the Plant (as amended from time to time) (the “Prior SUMF
Agreement”); and



(D)
The Supplier and the Purchaser desire to enter into a new Moerdijk VAD Site
Services, Utilities, Materials and Facilities Agreement on the terms contained
herein in order to facilitate for the Purchaser the operation of its Plant and
upon entrance into this Agreement, the Prior SUMF Agreement shall terminate and
be of no further force or effect.



NOW, THEREFORE, the Parties agree as follows:
ARTICLE 1: DEFINITIONS


In this Agreement and the Schedules hereto:


"Affiliate" means in relation to a Party:


(a)
its Ultimate Parent Company;

(b)
a company (other than the Party itself) which is, from time to time, directly or
indirectly controlled by the Ultimate Parent Company; or

(c)
in the case of a Party which does not have an Ultimate Parent Company, a company
which is for the time being directly or indirectly controlled by that Party;



For the purpose of this definition:


(i)
“Ultimate Parent Company” means, in relation to a Party, a company that directly
or indirectly controls such Party, but shall not include any private equity or
other investment fund, nor any person that manages such funds, or individuals
which directly or indirectly hold a majority interest in the Party, instead the
Ultimate Parent Company shall be the legal entity in which such funds are
invested and/or which exercises direct or indirect control of the Party; and,
for Purchaser, the Ultimate Parent Company shall be Hexion Inc., and, for
Supplier, the Ultimate Parent Company shall be Royal Dutch Shell plc;

(ii)
a company is directly controlled by another company if the latter company (but
excluding private equity or other investment funds, including any person that
manages such funds, and individual investors) beneficially owns fifty per cent
(50%) or more of either the issued share capital or the voting rights attached
to the issued share capital of the first mentioned company or otherwise has the
power to direct or cause the direction of the management of the first mentioned
company by contract, as trustee or otherwise; and

(iii)
a company is indirectly controlled by another company if a series of companies
can be specified, beginning with the latter company and ending with the first
mentioned company, which are so related such that each company of the series
(except the latter company) is directly controlled by one or more of the
companies earlier in the series;



"Agreement" means this Moerdijk VAD Site Services, Utilities, Materials and
Facilities Agreement, including its Schedules and Sub-schedules, and any
amendments hereto to which the Parties may consent from time to time;


"Annual Plan and Budget" means the annual plan and budget approved under Article
8;







--------------------------------------------------------------------------------





“Annual True-Up Process” means the annual reconciliation process by which the
Parties agree on the True-Up Amount to be included in the following year’s
Annual Plan and Budget, as further described in Article 8;


"Bankruptcy Event" means, in relation to any Party, (i) the making of a general
assignment for the benefit of creditors by such Party; or (ii) the entering into
of any arrangement or composition with creditors (other than for the purposes of
a solvent reconstruction or amalgamation); or (iii) the institution by such
Party of proceedings (a) seeking to adjudicate such Party as bankrupt or
insolvent or seeking protection or relief from creditors, or (b) seeking
liquidation, winding up, or rearrangement, reorganisation or adjustment of such
Party or its debts (other than for purposes of a solvent reconstruction or
amalgamation), or (c) seeking the entry of an order for the appointment of a
receiver, trustee or other similar official for such Party or for all or a
substantial part of such Party's assets; or (iv) the institution of any
proceeding of the type described in (iii) above against such Party;


"Business Day" means any day of the week other than Saturday, Sunday or a public
holiday at the location of the Plant;


"Commercially Reasonable" when used in the context of efforts to be taken means
efforts which would ordinarily be taken by a business person in the applicable
industry were he in the position under this Agreement of being the supplier of
SUMF Items or the owner of the Plant, whichever shall be the relevant case. Such
efforts shall only be taken at the sole cost and request of the Party entitled
to request or require "commercially reasonable" efforts (the “Requiring Party")
provided however, that the Party who undertakes such efforts shall not be (i)
obligated to interfere with its own business activities or plans, nor (ii)
required to employ additional employees in order to accomplish such matters, nor
(iii) required to expend any of its own funds to accomplish such request without
the right to reimbursement from the Requiring Party;


"Confidential Record" means, without limitation, any publications, printed
matter, manuals, reports, letters, e-mails, drawings, computer programs,
photographs, films, video, tape, diskette, CD-ROM and other information carriers
or media conveying information and any other material containing confidential
information;


“Curtailment” has the meaning set forth in Article 8.7;


"Default Rate" means a percentage equal to the base lending rate of the bank
specified in Schedule 1 plus three percent (3%) p.a.;


"Delivery Point(s)" means the location(s) specified in the Sub-schedules to the
relevant Schedules where a relevant SUMF Item will be delivered and at which
title and risk of loss or damage to such SUMF Item passes from the Supplier to
the Purchaser;


"Direct Site Costs" means the direct fixed costs (calculated on the basis of
actual costs without mark-up or profit factor, except in accordance with Article
6.4(F)) incurred at the Site by the Supplier in providing SUMF but which do not
vary with consumption, usage or production. Fixed costs include, but are not
limited to, personnel costs (which include, but are not limited to, wages,
associated benefits, applicable taxes and allocated pension costs) for the
personnel directly involved in the provision of SUMF Items, where relevant
maintenance and operational costs and the costs of any SUMF Items procured by
the Supplier for the Purchaser from a Third-Party in accordance with this
Agreement;


If costs, including personnel costs, are incurred at the Site partly in
connection with providing SUMF and partly in connection with other activities,
an allocation of such costs shall be included in Direct Site Costs;


For the avoidance of doubt, Direct Site Costs shall not include charges for the
depreciation or amortization of SUMF Assets or any other assets or any other
costs that the Supplier or any of its Affiliates is required to bear under this
Agreement or any other agreement between Supplier or any of its Affiliates and
Purchaser or any of its Affiliates and permitted assigns. These charges and
costs shall be borne in accordance with the terms of such agreements. The terms
of this definition shall not be deemed to modify any provision of any agreement
other than this Agreement, including any express payment or reimbursement
obligation of the Purchaser to Supplier under any agreement other than this
Agreement;


"Dispute" means any dispute or difference between the Parties in connection with
or arising out of this Agreement (including, without limitation, any dispute as
to the existence, termination or validity of this Agreement or any provision of
it);


"Draft Annual Plan and Budget" has the meaning set forth under Article 8;


"Due Date" has the meaning set forth under Article 7;


"Effective Date" means April 1, 2018;


"Environmental Agreement" means the non-US Environmental Agreement dated as of
the November 1, 2000 between Supplier (as successor-in-interest to Shell
Petroleum N.V.) and Hexion Inc. (as successor-in-interest to Shell Epoxy Resins,
LLC) attached as Exhibit E to the Pernis Lease, which addresses environmental
rights and obligations relating to the Site;


"Environmental Law" means any applicable law relating to Environmental Matters;







--------------------------------------------------------------------------------





"Environmental Loss or Damage" means any Loss or Damage relating to the
infringement on or after the Effective Date of an Environmental Law and/or any
other Environmental Matter being the basis for any claim or possible claim; (i)
by governmental authorities for enforcement, fines, cleanup, removal, response,
remediation, or other actions or damages pursuant to any applicable
Environmental Law; or (ii) by any third person, including the Parties, seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief or otherwise giving rise to Loss or Damage;


"Environmental Matters" means (i) the protection of the environment, worker
health and safety and/or the public welfare from actual or potential exposure
(or the effects of exposure) to any actual or potential release, discharge,
disposal or emission (whether past or present) of any hazardous substance or
waste; (ii) the manufacture, processing, distribution, use, treatment, labeling,
storage, disposal, transport or handling of any hazardous substance or waste, or
(iii) soil or groundwater contamination, air pollution or surface water
pollution or other actual or threatened impact on the environment, worker health
and safety or public welfare;


"Environmental Protection System" means any environmental protection system used
by Supplier in connection with the provision of the SUMF Items, including
without limitation, waste water treatment plant, and all pipes, drains,
channels, conduits, sumps and other items, plant or machinery connected with or
associated with such system;


“Euro”, “EURO”, “EUR” or “€” means Euro, the lawful currency used in relevant EU
member states, members of the Euro Zone;


"Financial Reporting Accounts" means those books and records maintained by the
Supplier for financial reporting to the Supplier's parent company(ies) or
corporate headquarters, which shall be maintained in accordance with generally
accepted accounting principles and which shall be applied on a consistent basis;


"Firm Capacity Reservation" means the maximum aggregate volume of a SUMF Item to
be supplied as of the Effective Date, to Purchaser’s VAD business, under this
Agreement as specified in the appropriate Schedule and Sub-schedule for the
relevant SUMF Item;


"Force Majeure" has the meaning given to this term in Article 18.4;


"Gross Negligence" means a failure to perform a duty of care in reckless
disregard of the reasonably foreseeable consequences (as distinguished from a
mere failure to exercise ordinary care) which affects the life or property of
another;


"HSSE" means safety, security, occupational health, and environmental
protection;


“Indemnified Party” means a Party and its Affiliates and their respective
officers, directors, employees, agents, successors, and permitted assigns that
are entitled to be indemnified by Indemnifying Party as further set out in
Article 9;


“Indemnifying Party” means a Party that is indemnifying the Indemnified Party as
further set out in Article 9;


“Inflation Index” means either the Producer Price Index (PPI), the Consumer
Price Index (CPI) or the Labour Price Index (LPI) as set out by the “Centraal
Bureau voor de Statistiek” in the Netherlands and as further laid out in the
relevant Schedules;


"Interest Rate" means a percentage equal to the base lending rate of the bank
specified in Schedule 1 plus one point five percent (1.5%) p.a.;


"Invoice Dispute Notice" has the meaning given to this term in Article 7;


"Joint Operating Committee" means the operating committee, composed of the
Purchaser's Representatives and the Supplier's Representatives which shall
manage the operation of the Agreement, the overall effectiveness and the supply
of SUMF Items in an effort to ensure the smooth and efficient operation of the
Agreement and to enable possible opportunities for improvement. The
establishment, composition, roles and responsibilities of this committee are set
out in Schedule 5;


"Legal Requirements" means all applicable and relevant laws and regulations;


"Liability" includes all and any claims, liabilities, costs, damages, expenses,
fines and penalties;


"Loss or Damage" means any loss or damage or injury of whatever nature, to life
or Property, including without limitation, personal injury, disease and death;


"Meter" means the meter or other appropriate measuring device located at or near
the Delivery Point to measure or verify the quantity for the relevant SUMF Item;


“Moerdijk Agreements” means this Agreement, the Moerdijk Lease and the Operating
Agreement;


“Moerdijk Lease” means the First Amended and Restated Lease between Supplier and
Hexion Moerdijk Lease BV, an Affiliate of the Purchaser;





--------------------------------------------------------------------------------







"New Annual Plan and Budget" has the meaning set forth under Article 8;


“Operating Agreement” means the First Amended and Restated Moerdijk Operating
and Maintenance Services Agreement, dated effective 1 November 2000, between
Supplier and Purchaser, as amended from time to time;


"Overheads" means, without duplication of any Direct Site Cost, in relation to
each SUMF Item, an equitable allocation of the fixed costs incurred at the Site
related to management and operation of the Site that are not specifically
attributable to a certain plant at the Site (without mark-up or profit factor,
except in accordance with Article 6.4(F)), including the following (where they
are not provided as separate SUMF Items): Site management and general services;
security and protection of HSSE; taxes (without prejudice to, or duplication of,
Article 5.2);


Overheads shall not include any allocated costs of corporate services, unless
incurred for specific services in the same manner as Third-Party services, such
as tax, legal or other services and shall not include the fees paid to the
Supplier's parent company(ies) or any other Affiliate, division, business unit
or headquarters as a share of corporate overhead;


For the avoidance of doubt, Overheads shall not include charges for the
depreciation or amortization of SUMF Assets and any other costs that Supplier or
any of its Affiliates is required to bear under any other agreement between
Supplier or any of its Affiliates and Purchaser or any of its Affiliates and
permitted assigns. These charges and costs shall be borne in accordance with the
terms of such agreements;


"Party" or "Parties" means the Supplier and/or the Purchaser as the case
requires, their successors and permitted assigns;


"Pernis Lease" means the Amended and Restated Agreement of Sub-Lease (Pernis),
dated effective November 1, 2000, which was between Shell Nederland Raffinaderij
B.V., an Affiliate of the Supplier, and Hexion Pernis Lease B.V. (an Affiliate
of the Purchaser and a successor in interest of Shell Epoxy Resins Nederland
B.V.), and which was partially assigned to the Purchaser and extended effective
as of the Effective Date;


"Plant" means the VAD plant described in Attachment 1 to Schedule 1 situated at
the Site;


“Planned Shutdown(s)” has the meaning ascribed to it in Article 17;


"Pre-Contractual Statement" means any draft, agreement, undertaking,
representation, warranty, promise, assurance or arrangement of any nature
whatsoever, whether or not in writing, relating to the subject matter of this
Agreement made or given by any person at any time prior to the date of this
Agreement other than the Environmental Agreement;


"Property" means, in relation to each Party, the plants, buildings and other
improvements, land and/or other real property interests, fixtures, equipment,
inventory, finished product, vehicles and other tangible personal property
interests owned or leased by a Party that are now or in the future located
within the Site or, in relation to the Supplier, elsewhere if used to provide
SUMF;


"Purchaser's Representative" means the function or position of the relevant
person named from time to time as being the Purchaser's representative in
Schedule 1 and any successor to that position as notified in accordance with
Article 27.2;


"Reasonable Actions" when used in the context of actions to be taken, means
efforts that would ordinarily be taken by a business person in the applicable
industry were he in the position under this Agreement of being the supplier of
SUMF Items or the Purchaser of such SUMF Items, whichever shall be relevant;


“Requiring Party” has the meaning ascribed to it in the “Commercially
Reasonable” definition;


“Schedules or Schedule” means the schedules or any schedule to this Agreement;


"Shell's HSSE and Technical Standards" means those standards as defined and
applied from time to time by the Royal Dutch/Shell group of companies for
services and operations at the Site; The standards and audit procedures
described in the following HSSE management systems shall be complied with:


(a)
The Shell HSSE Control Framework

(b)
The Shell Process Safety Fundamentals

(c)
The Shell Life Saving Rules

(d)
The Supplier’s (SNC) site HSSE policies;



"Site" means the plot of land, located at Chemieweg 25, 4782 SJ Moerdijk, The
Netherlands;


“Specifications” means the agreed specifications stipulated for each relevant
SUMF Item in the relevant Schedule, as may be amended from time to time, by
written agreement of both Parties;







--------------------------------------------------------------------------------





"Sole Supplier SUMF" means the supply of SUMF Items which cannot be terminated
by the Purchaser or the Supplier except by way of termination of this Agreement
as a whole;


"Steering Committee" means a steering committee consisting of senior
representatives of the Purchaser and the Supplier at the Site (for the Supplier
the Site General Manager or a delegated person from the Site leadership team and
for the Purchaser a person with similar seniority) and which has
responsibilities beyond the daily operation of the Plant. The steering committee
shall discuss any matters of a general nature and any matters which are
fundamental to the performance of this Agreement pursuant to its terms. The
establishment, composition, roles and responsibilities of this committee are set
out in Schedule 5;


“Strategic Acquirer” means a type of acquiring entity that currently operates in
the same or similar industry or business as the target company, and which
acquires with the intention of integrating such target company into its existing
business or operations with a goal of long-term return on investment tied not
only to operation of the target company, but by realizing synergies through its
integration into the acquirer’s existing business.  For purposes of this
definition “Strategic Acquirer” does not include financial sponsors such as
private equity or hedge fund purchasers, or the entity vehicles they utilize to
acquire the target company;


“Sub-schedule or Sub-schedules” means the sub-schedules or any sub-schedule to
the Schedules to this Agreement;


"SUMF" means the site services, utilities, materials and facilities to be
supplied under this Agreement;


"SUMF Assets" means those assets (including all ancillary equipment specifically
attributable to these assets and excluding common facilities used for other
purposes) of the Supplier directly or indirectly used in the provision of SUMF;


"SUMF Charge(s)" or "Charge(s)" means the charge(s) to be paid by the Purchaser
to the Supplier for each SUMF Item in accordance with Article 5 and Article 6;


"SUMF Item(s)" or "Item(s) of SUMF" has the meaning ascribed to it under Article
4;


"Supplier's Representative" means the function or position of the relevant
person named as being the Supplier's Representative in Schedule 1 and any
successor to that position;


“Supplier’s Cost Accounting Practices” means the cost accounting practices of
Supplier referenced under Schedule 3;


“Tax” means all forms of taxation, duties, levies, imposts and other similar
impositions of any jurisdiction (whether central, regional or local), and any
payment which a Party may be or become bound to make to any tax authority as the
result of the operation of any enactment or other law relating to any of them or
resulting from failure to comply with the provisions of any law relating to any
of them;


"Third-Party" means any person or company other than the Supplier, the Purchaser
or their respective Affiliates;


“Third-Party Claim” means any claim for Loss or Damage initiated by a Third
Party against an Indemnified Party;


“True-Up Amount” means the amount resulting from the Annual True-Up Process,
which will be added to the following year’s Annual Plan and Budget, as further
described in Article 8;


“USD” or “US$” or “US Dollar(s)” or “Dollar(s)” means US Dollar, the lawful
currency of the United States of America;


"User" or "Users" means any company, entity, division, or business unit
(including divisions and business units of the Supplier and its Affiliates) to
which SUMF or its equivalent is furnished by the Supplier at the Site;


“VAD” means Purchaser’s versatic acids and derivatives business as operated at
its Plant within the Site;


"Variable Costs" means those operating costs incurred at the Site by the
Supplier in providing SUMF which vary primarily based on consumption, usage or
production and which are reconcilable with the cost accounting system of the
Supplier existing as of the Effective Date and as from time to time modified by
the Supplier (if applied to the entire Site), including the costs of air,
cooling water, electricity, fuel, nitrogen, process materials, steam and
applicable taxes, but not depreciation; and


"Willful Misconduct" means an intentional act or omission which is in disregard
of (a) a known risk or a risk so obvious that it cannot be said one were truly
unaware of it and (b) a risk so great that it is highly probable that harm will
follow.


ARTICLE 2: INTERPRETATIONS


2.1    In this Agreement, unless otherwise specified:


(A)
references to Articles and Schedules are to Articles of, and Schedules to, this
Agreement;








--------------------------------------------------------------------------------





(B)
use of any gender includes the other genders;



(C)
references to a "company" shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;



(D)
references to a "person" shall be construed so as to include any individual,
firm, company, government, state or agency of a state, local or municipal
authority or government body or any joint venture, association or partnership
(whether or not having separate legal personality);



(E)
references to "USD" and "EURO" are to United States Dollars, and the single
currency of the European Union, respectively;



(F)
any reference to a "day" (including within the phrase "Business Day") shall mean
a period of 24 hours running from midnight to midnight;



(G)
a reference to any other document referred to in this Agreement is a reference
to that other document as amended, varied, novated or supplemented at any time;



(H)
where a word or phrase is given a particular meaning, other parts of speech and
grammatical forms of that word or phrase have corresponding meanings;



(I)
references to the Purchaser shall be deemed to include its successors and
assigns and references to the Supplier shall be deemed to include its successors
and assigns;



(J)
a reference to this "Agreement" or any other agreement or document shall be
construed as a reference to it as amended, modified or novated from time to
time.



2.2
The table of contents and headings in this Agreement are inserted for
convenience only and shall not be taken into consideration in the interpretation
or construction of this Agreement.



2.3
In the event of a conflict between the terms and conditions set out in the main
body of this Agreement and any of the Schedules or Sub-schedules, the relevant
Schedule or Sub-schedule shall prevail, in relation to that Schedule, unless
expressly stated otherwise in this Agreement.



2.4
Purchaser and Supplier acknowledge that (notwithstanding any provision to the
contrary in this Agreement), the provisions of Section 10.3 of the Environmental
Agreement shall apply as between any Seller Indemnified Party (as defined in the
Environmental Agreement) and SER Indemnified Party (as defined in the
Environmental Agreement) and any Person (as such term is defined in the
Environmental Agreement) to whom a transfer or assignment is made in accordance
with Section 11.1 of the Environmental Agreement. Any obligation or liability of
any SER Indemnified Party, including Purchaser, or Seller Indemnified Party,
including Supplier, under this Agreement shall be without prejudice to the
rights, if any, of the relevant party to claim Environmental Damages (as defined
under the Environmental Agreement) under the Environmental Agreement. Further,
Supplier acknowledges that, pursuant to its rights under Section 11.1 of the
Environmental Agreement and a separate Agreement of Assignment of even date
herewith, Hexion Inc. (as successor-in-interest to SER) has assigned its rights
and obligations under the Environmental Agreement, as they relate to the VAD
business at the Site, to Purchaser and the Purchaser has accepted the assignment
of such rights and obligations and has assumed all of Hexion Inc.’s (as
successor of SER) rights and obligations under the Environmental Agreement as
they relate to the VAD business at the Site as set forth in such Agreement of
Assignment. This Agreement in no way limits, expands, alters or otherwise
modifies the terms of the Environmental Agreement, and the provisions of the
Environmental Agreement prevail over any conflicting provisions in this
Agreement.



ARTICLE 3: OBJECT AND SCOPE


Subject to Article 8.7 and Article 18, the Supplier agrees to supply to the
Purchaser and the Purchaser agrees to purchase from the Supplier the SUMF Items
described herein under the terms and conditions set out in this Agreement.
Except as otherwise provided in this Agreement, the Purchaser may purchase the
amounts of each SUMF Item up to its Firm Capacity Reservation until termination
of the supply of such SUMF Item in accordance with the provisions of this
Agreement or the relevant Schedule. Upon entrance into this Agreement, the Prior
SUMF Agreement shall terminate and be of no further force or effect.


ARTICLE 4: SUMF ITEM(S) OR ITEM(S) OF SUMF


4.1
The SUMF Items (which cover the supply of utilities and the provision of
services) to be supplied or performed by the Supplier to/for the Purchaser,
under this Agreement are listed under the relevant Schedules and Sub-schedules
to this Agreement.



4.2
A description and, where appropriate, the specific provisions for each SUMF Item
(such as technical Specifications, Firm Capacity Reservation, tolerance,
category of SUMF, measurement, Delivery Point, delivery terms, the SUMF Charges,
specific termination notices, specific exclusions and limitations, if any, on
consumption and supply, interval of efficiency discussions, Meters), and such
other details as this Agreement may require or as the Parties may agree, of each
SUMF Item are set out in the relevant Schedule and Sub-schedule.






--------------------------------------------------------------------------------







4.3
If the Purchaser or the Supplier subsequently wishes to change the nature,
quantity or type of any SUMF Item provided hereunder, the other Party shall use
reasonable efforts to accommodate such request but with no obligation to make
such change. Article 10.4 provides the Purchaser's right to reduce its Firm
Capacity Reservations for certain SUMF Items.



4.4
Title to and risk of loss of a relevant SUMF Item shall pass from the Supplier
to the Purchaser at the Delivery Point(s) specified in the relevant Schedule and
Sub-schedule.



4.5
The Supplier makes no representations or warranties express or implied with
respect to any SUMF Items except as expressly set forth in this Agreement. No
representation or warranty shall be implied under this Agreement or at law,
including but not limited to, any warranty as to merchantability or any warranty
as to fitness for a particular purpose in relation to any relevant SUMF Item.
The Supplier provides no warranty as to the performance of any computer system,
digital device and any component thereof. The Purchaser acknowledges that except
as expressly set forth herein, no representations or warranties are being made
herein and releases and relieves the Supplier from and hereby waives any such
other representations or warranties.



4.6
In the performance of their obligations under this Agreement the Parties shall
act in good faith and in substantial compliance with all applicable laws.



ARTICLE 5: SUMF CHARGES


5.1
In consideration of the supply of the SUMF Items by the Supplier to the
Purchaser, as provided herein, the Purchaser shall pay the Supplier the SUMF
Charges as specified in Article 6 and Schedule 2. In no event, shall SUMF
Charges include any costs charged to Purchaser under any other agreement between
the Purchaser and the Supplier or any of the Affiliates of the Supplier.



5.2
The Purchaser shall be responsible for any existing or future sales tax, use
tax, value added tax, environmental tax or other governmental charge or tax
(other than taxes measured by income) levied or imposed on the Supplier with
respect to any SUMF Items consumed by the Purchaser and which shall be charged
to the Purchaser as separate line items in the invoices. The Purchaser shall
also bear its proportionate share of any increase in the cost of providing a
SUMF Item which results from a change in law. The charges to be paid by
Purchaser under this Article 5.2 shall be without duplication to the charges set
forth in the Schedules and Sub-schedules and Article 5.1.



ARTICLE 6: SUMF CHARGES WITH REFERENCE TO COST


Where SUMF Charges are to be determined wholly or partly by reference to cost
the following shall apply:


(A)
Except as otherwise provided in this Article 6 or in Schedule 2, the Purchaser
shall pay:



(i)
its share of Variable Costs for each SUMF Item based on the Purchaser's actual
consumption of such SUMF Item;



(ii)
its share of Direct Site Costs for each SUMF Item based on the fraction equal to
the Purchaser's actual use of such SUMF Item compared to the total Site usage of
such SUMF Item or the other relevant allocation key or keys specified in
Schedule 6;



(iii)
its share of Overheads for each SUMF Item without duplication of Direct Site
Costs based on the fraction equal to the Purchaser's Firm Capacity Reservation
of such SUMF Item compared to the total Site capacity of such SUMF Item or any
other allocation key specified in Schedule 6; and



(iv)
the infrastructure charge specified in Schedule 2.



(B)
For the avoidance of doubt, wherever and to the extent the Supplier enjoys a
pension fund contribution holiday, the Purchaser will share in the benefit of
such holiday only until the date when the Supplier resumes contributions to the
pension fund at which point the pension fund contributions for the relevant
employees shall be included in the Direct Site Costs.



(C)
Costs will be ascertained and charged pursuant to the Supplier's Cost Accounting
Practices which the Supplier represents are used for, or are directly
reconcilable with, its Financial Reporting Accounts. A summary of the Supplier's
Cost Accounting Practices for its Financial Reporting Accounts is attached
hereto in Schedule 3. The Supplier may modify the Supplier’s Cost Accounting
Practices for its Financial Reporting Accounts from time to time in the normal
course of business in conformity with generally accepted accounting principles;
but in all events, after the Supplier has permitted the Purchaser to review, and
has consulted with the Purchaser as to, such modification.

Notwithstanding the foregoing, the Supplier shall not make any modification to
its cost accounting practices unless (i) it is for a legitimate business purpose
not designed solely to increase SUMF Charges to the Purchaser or to Users
generally and (ii) it does not have a discriminatory economic effect on the
Purchaser relative to other Users except as may be permitted in this Agreement
or as may be implemented to correct errors. The cost of any component of SUMF
Items procured by Supplier through a Third-Party shall be passed through to
Purchaser at Supplier's cost plus an allocation and charge for any applicable





--------------------------------------------------------------------------------





Overheads. The Parties expressly acknowledge that any Dispute pursuant to this
Article 6(C) is subject to the provisions of Article 19.


(D)
The Purchaser shall not be responsible for any termination costs resulting from
the Supplier's fixed cost reduction efforts in response to a reduction or
termination of demand by any User other than the Purchaser except to the extent
that the Purchaser benefits from the reduction efforts, in which case the
Purchaser shall bear its proportionate share of the costs up to, but not in
excess, of the benefit derived, but less any amount of such termination costs
covered by the User whose reduction or termination gave rise to the cost
reduction efforts, to the extent such amount exceeds such User’s proportionate
share.



Conversely, the Purchaser shall pay the reasonable personnel termination costs
(including those actuarially determined) determined in accordance with Article
10.9, which result from the Supplier's cost reduction efforts in response to a
permanent or long-term reduction by the Purchaser of a SUMF Item.


(E)
The Purchaser shall bear the costs of any redundancy program in accordance with
Articles 10.8 and 10.9 below required as a result of any productivity
improvement to a particular SUMF Item in proportion to the reduction of the
relevant SUMF Charges to the Purchaser before and after the productivity
improvement as compared to the reduction of SUMF Charges to all other Users
before and after the productivity improvement; provided however that such costs
to be paid by Purchaser shall not exceed such reduction in SUMF Charges realized
by Purchaser.



(F)
If under applicable tax or other laws, the Supplier must charge a mark-up or
profit factor with respect to any SUMF Charge, or, alternatively, if a profit
factor is imputed under applicable tax or other laws, the Parties shall, in good
faith and with the view to minimising the financial impact of such mark-up or
profit factor on the Purchaser, discuss and agree to such revision to the SUMF
Charge as will ensure compliance with the relevant tax or other laws. Any
failure by the Parties to reach agreement on the revision to be made shall
constitute a Dispute.



(G)
Unless the Parties agree otherwise, the Parties shall keep accurate books and
records of their activities relevant to this Agreement, for a period of at least
two (2) years or such longer period as may be required by law.



(H)
Audit rights



To verify (i) the correctness of all invoices issued and payments made for any
of the two previous calendar years (“Y-2” and “Y-1”) and/or (ii) to verify the
implementation of the Supplier's Curtailment procedures during such two previous
calendar years, and/or (iii) to verify the other Party's meter readings
registered during the two previous calendar years, and/or (iv) to verify
compliance with the Supplier’s Cost Accounting Practices as specified in
Schedule 3, a Party shall have the right (but no more than once) in a calendar
year Y, to commence an audit via a mutually agreed-upon and jointly appointed
independent accounting firm of international repute.
The audit shall take place upon at least sixty (60) days prior written notice
from the Party seeking the audit and preferably during the month of September of
the relevant calendar “year Y”. Such notice shall provide which of the 4 above
areas the audit should cover and for which SUMF Items, and shall also refer to
an independent accounting firm of international repute, which the Party, seeking
the audit, recommends. Once the audit notice is received, the Parties shall
promptly meet to discuss the accounting firm recommendation made by the Party
seeking the audit and they shall mutually agree upon such independent accounting
firm of international repute or another mutually agreed upon independent
accounting firm of international repute. Once the independent accounting firm is
agreed-upon, the Parties shall inform such accounting firm about their agreement
to mutually appoint the firm, the areas the audit should cover and they shall
request the name of such accounting firm’s appointed representatives which will
be in charge of conducting the audit activities.
The purpose of the audit is to review all documentary evidence and supporting
documentation (e.g. detailed breakdowns of the cost categories referenced under
Schedule 3) and the underlying explanation of allocation methodology, other
billing calculations and meter readings used to calculate the SUMF Charges
invoiced during the years Y-2 and Y-1 with the purpose of verifying (inter
alia):


(a)
that the calculation and allocation of costs during the years Y-2 and Y-1 is
fair and equitable from an accounting perspective; and

(b)
that all actual costs during the years Y-2 and Y-1 have been reasonably,
necessarily and properly incurred in conformity with the requirements of the
SUMF Agreement.



Any such audit shall be pursued diligently and completed no later than ninety
(90) days after its commencement. The Party being audited shall comply with all
reasonable requests for information or access in a timely manner and shall
cooperate in a Commercially Reasonable manner with the Requiring Party and the
jointly appointed independent accounting firm. If the Requiring Party reasonably
believes the Party being audited is not cooperating in a Commercially Reasonable
manner, it shall notify the Party being audited accordingly and the Parties
shall meet and discuss in good faith to determine what additional information is
required. If required, the ninety (90) day timeline to complete the audit shall
be extended for such reasonable time for the auditing Party to complete its
audit once the Party being audited provides the additional required information.







--------------------------------------------------------------------------------





The Parties shall provide the jointly appointed independent accounting firm with
the necessary data and explanations for the years Y-2 and Y-1 reasonably
necessary for the calculation of the SUMF Charges and the basis therefor.


The Requiring Party undertakes to procure that the jointly appointed independent
accounting firm is bound by obligations of confidentiality at least as strict as
those set out in Article 12.


Any audit report produced by the jointly appointed independent accounting firm
shall be provided to both Parties, shall state the results of the aforementioned
audit, and shall become the final, binding determination as to the matters
addressed therein. If such audit report reveals that errors have been made and
that a Party was overcharged or undercharged by an amount in aggregate equal to
or greater than Euro 50,000 the report shall state the nature, amount and
consequences of such error(s) together with such additional information as is
reasonably necessary to explain the genesis of those errors and to enable the
Parties to avoid recurrence thereof.


Any refund of an overpayment or payment of an additional amount shall be made
within 28 days following the provision by the jointly appointed independent
accounting firm of its report and shall include interest at the Interest Rate
for the time period commencing when the overpayment was made or the underpayment
amount would otherwise have been due and ending on the date of any refund or
additional payment in consequence of the audit. A Party’s failure to make any
requisite payment relating to an overcharge or undercharge within the 28 days
period shall constitute a breach or default of this Agreement.


In the event of an overcharge equal to or greater than EUR 50,000 or its
equivalent in local currency, the audit costs will be for the account of the
Supplier, unless the overcharge is attributable to an error or errors relating
to the metering equipment owned by the Purchaser.


In the event of an undercharge equal to or greater than EUR 50,000 or its
equivalent in local currency, the audit costs will be for the account of the
Purchaser, unless the undercharge is attributable to an error or errors relating
to the metering equipment owned by the Supplier.


In all other circumstances (i.e. overcharge or undercharge lower than EUR
50,000), the audit costs will remain for the account of the Requiring Party.


All invoices issued and payments made during the years Y-2 and Y-1, the
implementation of the Supplier's Curtailment procedures during such Y-2 and Y-1
years, and all meter readings registered during such Y-2 and Y-1 year are deemed
to be final and correct and cannot be further challenged, other than as part of
the Annual True-Up Process, if a Party fails to provide notice of the exercise
of its right to conduct the aforementioned audit for the relevant years Y-2 and
Y-1 during the calendar year Y.


ARTICLE 7: PAYMENT TERMS


7.1
The Purchaser shall pay the SUMF Charges in the currency specified in Schedule
1.



In no event shall either Party be entitled to set off or reduce any payments due
and owing to the other Party under this Agreement by any amount which the first
Party claims are owed to it by the other Party pursuant to any other agreement
between the Parties.


7.2    Unless otherwise set out in the relevant Schedules, the provisions set
out below apply:


(A)
Beginning on January 1 of each year, the SUMF Charges shall be invoiced in the
amounts as calculated in accordance with Article 6 and based on the Annual Plan
and Budget for such year.



(B)
The quantities of the SUMF Items delivered in the month of delivery shall be
those quantities delivered or received from 00:00 hrs the first (1st) day of the
month of delivery to 24:00 hrs the last day of the month of delivery.

Within the first five (5) Business Days of the month following the month of
delivery, the Supplier shall issue and send proper invoices and detailed
statements to the Purchaser for the SUMF Charges of the quantities of each of
the SUMF Items delivered to the Purchaser during the month of delivery. If the
Supplier fails to furnish such proper invoices and detailed statements within
such five (5) Business Days period, the Purchaser may defer payment to the next
following calendar month without incurring any penalty or liability. The
invoices and statements shall be broken down in sufficient detail to indicate
the SUMF Charges for each SUMF Item supplied during the period in question. The
SUMF Charge for each SUMF Item shall in turn be broken down in sufficient detail
as the Purchaser may reasonably request and as the Supplier can reasonably
provide in accordance with Commercially Reasonable efforts.
    
(C)
The Purchaser shall pay each invoice on or before the last day of the month of
issue of the relevant invoice (“Due Date”). From and including the day
immediately following the Due Date, interest will accrue on the undisputed
invoice amount at the Default Rate.








--------------------------------------------------------------------------------





(D)
If the Purchaser disputes an amount invoiced for SUMF Charges, by issuing a
notice to dispute an invoice (“Invoice Dispute Notice”), the Purchaser may
withhold from payment the portion of any amount that is disputed and the
Purchaser shall, within forty-five (45) Business Days of the date of receipt of
the relevant invoices, send to the Supplier a written Invoice Dispute Notice
containing the reason(s) in sufficient detail why the Purchaser considers the
SUMF Charges not to be due.

 
•
Within thirty (30) Business Days after receipt of the Invoice Dispute Notice,
the Supplier shall advise the Purchaser of its position with respect to the
Invoice Dispute Notice and, shall invite the Purchaser to meet to discuss the
Dispute.

•
The Purchaser shall then within thirty (30) Business Days either accept the
Supplier’s response or give written notice to the Supplier that the Purchaser
continues to dispute such invoice.

•
Upon receipt by the Supplier of Purchaser’s notification that he continues to
dispute the invoice, the Parties shall in good faith attempt to resolve the
Dispute with respect to the invoice as expeditiously as possible and they shall
meet within thirty (30) Business Days after the date of receipt by the Supplier
of aforementioned notification from the Purchaser.

•
If in consequence it is determined and agreed that any part of the disputed
amount was properly due, the Purchaser shall pay to the Supplier the amount due
plus the Interest Rate from the date the amount ought to have been paid. Where
the Purchaser elects to make payment of such disputed amount, and it is
determined and agreed that any part of the disputed amount was not properly due,
the Supplier shall refund the relevant amount to the Purchaser plus the Interest
Rate from the date the amount was originally paid to the Supplier.

•
If the Parties fail to resolve the Dispute within thirty (30) Business Days
after the date when the Parties met, the Dispute shall be submitted for
resolution in accordance with the principles set out in Article 19.



(E)
Any refund of any invoice amount, or payment of any disputed invoice amount,
shall be promptly made following the determination as aforesaid and shall
include interest at the Interest Rate based on the actual number of days elapsed
from the due date of the original invoice to the date such refund or additional
payment is received by the Party concerned.



(F)
The Supplier shall provide the Purchaser with a quarterly report on variations
from the Annual Plan and Budget no later than thirty (30) days from the end of
the relevant quarter. In the event of a difference between the Annual Plan and
Budget and actual results exceeding the total Annual Plan and Budget by more
than 3% for the SUMF Item in question or by more than a 3% change in any tariff
with respect to the SUMF Item in question or the equivalent in local currency of
EUR 50,000, whichever is the greater, the Supplier shall inform the Purchaser
accordingly about the latest variations estimates and consult with the Purchaser
and provide relevant explanations for such differences. The Parties will discuss
which actions, if any, are to be taken with respect to such differences.



ARTICLE 8:
ANNUAL FORECAST; ANNUAL PLAN AND BUDGET; TRUE UP PROCESS; CURTAILMENT



8.1
Annual Forecast



For operational forecast purposes only, unless the Purchaser otherwise submits
to the Supplier on or before 1st June in each calendar year a non-binding annual
forecast of its quarterly volume requirements set out on a month by month basis
for each SUMF Item for the forthcoming calendar year and estimates of its volume
requirements for each SUMF Item for the following three (3) calendar years, the
Supplier shall use the prior year's volume forecast for SUMF Items and estimates
of volume requirements for the forthcoming year and three (3) subsequent years.
The Purchaser shall update any such forecast on or before September 1st of each
year to provide its actual forecast.


8.2
Annual Plan and Budget



Not later than 90 days before the commencement of each calendar year beginning
after the Effective Date, the Supplier shall prepare and submit to the Purchaser
for approval a good faith draft operational forecast of the SUMF Charges (the
"Draft Annual Plan and Budget") for the following calendar year taking into full
account the forecast data provided to the Supplier by the Purchaser.


8.3
Following receipt by the Purchaser of the Draft Annual Plan and Budget, the
Parties shall consult and shall each use all reasonable endeavors to reach
agreement thereon. Upon the approval of both Parties, the draft Annual Plan and
Budget becomes the new Annual Plan and Budget (the “New Annual Plan and
Budget”).



8.4
If the Draft Annual Plan and Budget is not approved prior to the commencement of
the calendar year to which it relates the unapproved draft Annual Plan and
Budget, shall be used until the New Annual Plan and Budget is approved.



8.5
If Parties fail to come to an agreement on the New Annual Plan and Budget by the
60th day from the commencement of the relevant calendar year the matter shall be
referred for resolution in accordance with Article 19.



8.6
Annual True-up Process

        
No later than 90 days (unless mutually agreed otherwise), after the start of a
calendar year Y, the Supplier shall submit to the Purchaser, the True-Up Amount.

The Parties shall discuss and agree on the True-Up Amount for year Y-1 no later
than 180 days after the start of calendar year Y.





--------------------------------------------------------------------------------





If the Parties fail to come to an agreement on the True-Up amount by the end of
the 180 days period referenced above, the matter shall be referred for
resolution in accordance with Article 19. Notwithstanding the foregoing, if the
Parties are unable to agree on the True-Up Amount by the end of the 180 days
period referenced above, Purchaser may initiate an audit as set forth in Article
6.4(H) to verify the accuracy of the True-Up Amount instead of referring the
matter for resolution in accordance with Article 19.


The agreed True-Up Amount for year Y-1, shall be used by the Supplier when
preparing the Draft Annual Plan and Budget for the year Y+1 and is added to the
budget amount calculated for year Y+1. Changes to the True-Up Amount submitted
by the Supplier and to be used temporarily until the Parties agree on, or an
auditor determines, a final approved True-Up Amount will be spread over the
remainder of the year Y+1.


If the True-Up Amount for year Y-1 is not agreed by no later than 90 days before
the commencement of calendar year Y+1, then the unapproved True-Up Amount
submitted by the Supplier shall be used for the purpose of the New Annual Plan
and Budget for year Y+1 and corrections shall be applied as soon as the Parties
have agreed to, or an auditor determines, the final approved True-Up Amount.


The foregoing process shall be referred to herein as the “Annual True-Up
Process” and any resulting amount included in the following year’s Annual Plan
and Budget the “True-Up Amount.”


8.7
Curtailment



In the event that any SUMF Items are not available at the planned volume rates
for any reason whatsoever, the Supplier shall implement the then current
Curtailment procedures, referenced in Schedule 4, followed by the Supplier.
Unless otherwise provided in any Schedule hereto, such Curtailment procedures
will be based upon the following priorities, provided that the interests of the
Purchaser are treated fairly: (i) safety; (ii) minimizing adverse environmental
impact; and (iii) sustaining the operations of the Site as a whole.


The Supplier shall have the right to impose Curtailment selectively based upon
the foregoing considerations regardless of the cause of the Curtailment and
without liability. However, nothing in this Article 8 shall permit the Supplier
to curtail any SUMF Item based upon its business considerations. Purchaser may
allocate such curtailed SUMF Items among Purchaser's operations as Purchaser
determines in its sole discretion, subject to the operational or HSE constraints
of Supplier.


If reasonably possible, the Supplier shall advise the Purchaser of any impending
Curtailment and the Parties shall cooperate to avoid or mitigate the effects of
such Curtailment in an economically efficient manner.


ARTICLE 9: LIABILITY AND INDEMNITY


9.1     Loss and Damage to Assets and Employees.
(A)
Other than Loss or Damage covered by the Environmental Agreement, each Party
shall be responsible for any Loss or Damage to such Party’s Property (including
any SUMF Asset) arising out of or resulting from the performance or
nonperformance of this Agreement, except to the extent such Loss or Damage
arises out of or results from the Gross Negligence or Willful Misconduct of the
other Party.



(B)
Other than Loss or Damage covered by the Environmental Agreement, each Party
shall be responsible for any Loss or Damage to any Employee or Contractor of
such Party arising out of or resulting from the performance or nonperformance of
this Agreement, except to the extent such Loss or Damage arises out of or
results from the Gross Negligence or Willful Misconduct of the other Party.



(C)
Other than Loss or Damage covered by the Environmental Agreement, each Party
waives and releases the other Party from and against any and all Liability to
such Party for Loss or Damage to such Party’s Property and any Employee or
Contractor of such Party arising out of or resulting from the simple negligence
(but not the Gross Negligence or Willful Misconduct) of the other Party.



9.2     General Indemnification


Other than Loss or Damage covered by the Environmental Agreement, each Party, as
Indemnifying Party, shall indemnify, defend, and hold harmless the Indemnified
Party from and against any and all Loss or Damage asserted against, resulting
to, imposed upon, or incurred by the Indemnified Party arising out of or
resulting from the following:


(A)
any and all Loss or Damage to any of Indemnifying Party’s Employees or
Contractors arising out of or resulting from the performance or nonperformance
of this Agreement, other than any Loss or Damage arising out of or resulting
from Indemnified Party’s Gross Negligence or Willful Misconduct;



(B)
any and all Loss or Damage to any of Indemnified Party’s Employees or
Contractors arising out of or resulting from Indemnifying Party’s Gross
Negligence or Willful Misconduct in connection with the performance or
nonperformance of this Agreement;






--------------------------------------------------------------------------------







(C)
any and all Loss or Damage to any of Indemnified Party’s Property (including any
SUMF Asset) arising out of or resulting from Indemnifying Party’s Gross
Negligence or Willful Misconduct in the performance or nonperformance of this
Agreement;



(D)
any and all Loss or Damage arising out of or resulting from any Third-Party
Claim (other than a Third-Party Claim arising out of or resulting from Loss or
Damage to any of either Party’s Employees or Contractors) arising out of or
resulting from Indemnifying Party’s fault or negligence in the performance or
non-performance of this Agreement, other than any Loss or Damage arising out of
or resulting from Indemnified Party’s Gross Negligence or Willful Misconduct.



9.3 Limitations


(A)
Indemnifying Party shall not be obligated to pay for any Loss or Damage under
this Article 9 (other than for Third-Party Claims) until the amount of such Loss
or Damage for that claim exceeds a threshold, in the aggregate, of one-hundred
thousand Euro (€ 100,000), in which event Indemnifying Party shall pay or be
liable for all such Loss or Damage from the first Euro. The Threshold shall be
adjusted annually on January 1 to compensate for inflation as reflected in the
Inflation Index.



(B)
Notwithstanding anything to the contrary in this Agreement, Indemnifying Party
shall not be obligated to indemnify, defend, or hold harmless Indemnified Party
against any Indemnification Claim pursuant to Article 9.2. (whether a direct
claim or a Third-Party Claim) if such Indemnification Claim or corresponding
Loss or Damage arises out of or results from Indemnified Party’s Gross
Negligence or Willful Misconduct.



(C)
Except for Claims under the Environmental Agreement, the Indemnified Party must
submit to the Indemnifying Party any claim pursuant to Article 9.2. (whether a
direct claim or a Third-Party Claim) within three (3) years after the date on
which the Indemnified Party had or should have had knowledge of any Loss or
Damage, Third-Party Claim, or discovery of facts or circumstances upon which
Indemnified Party could base a claim under Article 9.2.



(D)
For the avoidance of doubt, Indemnified Party must make a claim under Article
9.2. within such three (3) year period, after which time, the Indemnified Party
waives any such Indemnification Claim, and that Indemnification Claim shall not
be brought or initiated by Indemnified Party against Indemnifying Party
thereafter.



(E)
Without prejudice to anything to the contrary in the Agreement, a Party’s total
liability to the other for any claim arising out of or in connection with the
Agreement including without limitation for breach of contract, breach of
warranty, breach of statutory duty, or tort, shall not exceed the price of the
relevant quantity of the SUMF Item if delivered (in case of supply of utilities,
materials) or the price of the relevant service (in case of supply of services,
facilities) if performed or if liability arises from a failure to deliver or to
take delivery or to perform, the price of the relevant quantity of the SUMF Item
had it been delivered (in case of supply of utilities, materials) or the price
of the relevant service had it been performed (in case of supply of services,
facilities). This limitation shall not apply in respect of liabilities resulting
from Third-Party Claims, or from cases of fraud, Willful Misconduct and/or Gross
Negligence.



(F)
With respect to any SUMF Items the provision of which requires Supplier to
procure utilities from a Third-Party as indicated in the relevant Schedules or
Sub-schedules, Supplier’s liability to Purchaser for any Loss or Damage incurred
due to Supplier’s failure to provide such SUMF Item, when and to the extent such
failure is due in whole or in part to the failure of the Third-Party utility
provider to perform, will be limited to the amount Supplier is contractually, or
statutorily, permitted to recover from such Third-Party utility provider,
without regard to the amount, if any, actually recovered by Supplier from such
Third-Party utility provider. This limitation of liability shall not apply in
respect of liabilities resulting from Third-Party Claims under Article 9.2 (D).



In no event shall a Party be liable to the other Party for any indirect,
special, consequential or punitive cost, expense, loss or damage, including, but
not limited to, loss of actual or anticipated profit or revenue, loss caused by
business interruption, loss of customers, goodwill or reputation even if such
cost, expense, loss or damage was reasonably foreseeable or might reasonably
have been contemplated by the Parties and whether arising from breach of
contract, tort (including negligence), breach of statutory duty or otherwise.
This limitation of liability shall not apply in respect of liabilities resulting
from Third-Party Claims under Article 9.2 (D), or in cases of fraud, Willful
Misconduct and/or Gross Negligence.


Each Party shall, where reasonably practicable have a duty to mitigate any loss
it may suffer by reason of a breach by the other Party of any provision of the
Agreement.


9.4    Sole Remedy


Article 9 sets forth the entire liability and obligations of the Indemnifying
Party and the sole and exclusive remedy for the Indemnified Party for any Loss
or Damage specifically covered under Article 9; Nothing in Article 9 shall limit
any Person’s right to seek and





--------------------------------------------------------------------------------





obtain any equitable relief to which such Person shall be entitled or to seek
any remedy on account of any Person’s fraudulent or criminal misconduct.


9.5     Indemnification Procedures


(A)
Notice of Indemnification Claims. The Indemnified Party shall promptly give
written notice to Indemnifying Party after obtaining knowledge of any Loss or
Damage, Third-Party Claim, or a request for indemnification under Article 9.2
(“Indemnification Notice”); provided however, that no delay on the part of the
Indemnified Party shall relieve Indemnifying Party from any Liability or
obligation under this Article 9 except to the extent that Indemnifying Party is
prejudiced by such failure to give prompt notice. The Indemnification Notice
shall contain all material information known to the Indemnified Party with
respect to such Indemnification Claim, including without limitation, a
description of the Indemnification Claim and the nature and amount of the
related Loss or Damage (to the extent that the nature and amount of the Loss or
Damage are known at the time). If the Indemnification Claim is a Third-Party
Claim, the notice shall also include copies of materials submitted to
Indemnified Party by the Third-Party with respect to such Third-Party Claim.



(B)
Procedure for Third-Party Claims. The obligations and liabilities of each Party
with respect to Third-Party Claims shall be subject to the following terms and
conditions:



(i) Promptly upon receiving a written notice of a Third-Party Claim, the
Indemnifying Party may elect, at its sole option, to undertake the defense
thereof by outside counsel of its own choosing, which outside counsel shall be
reasonably satisfactory to the Indemnified Party, by sending written notice of
its election to the Indemnified Party; provided however, that if, in the
Indemnified Party’s and the Indemnifying Party’s reasonable judgment, a conflict
of interest exists between the Indemnified Party and the Indemnifying Party with
respect to such Third-Party Claim, or if the Indemnifying Party elects not to
defend or otherwise does not promptly defend such Third-Party Claim, such
Indemnified Party shall be entitled to undertake the defense of, and to
compromise or settle, such Third-Party Claim on behalf, for the account, and at
the risk of the Indemnifying Party, to the extent that the Indemnifying Party is
determined to be obligated to indemnify the Indemnified Party under this
Agreement with respect to such Third-Party Claim. The written notice of the
Third-Party Claim shall contain all material information known to the
Indemnified Party with respect to such Third-Party Claim and shall include
copies of materials submitted to Indemnified Party by the Third-Party with
respect to such Third-Party Claim.


(ii) If the Indemnifying Party elects to undertake and diligently pursue the
defense of a Third-Party Claim hereunder, the Indemnifying Party shall control
all aspects of the defense and settlement of such Third-Party Claim and may
settle, compromise or enter into a judgment with respect to such Third-Party
Claim; provided that the Indemnifying Party shall not enter into any such
settlement, compromise or judgment without the prior written consent of the
Indemnified Party if such settlement, compromise or judgment would result in the
imposition of any non-monetary liability or obligation on the Indemnified Party.
If the Indemnifying Party assumes control of the defense under this Article 9,
the Indemnified Party shall fully cooperate with the Indemnifying Party in
connection therewith and may employ, at any time, a separate outside counsel to
represent it; provided however, that the Indemnified Party shall be solely
responsible for the costs and expenses of any such separate outside counsel. If
the Indemnified Party undertakes the defense of a Third-Party Claim hereunder,
the Indemnified Party shall not settle, compromise, or enter into any judgment
with respect to such Third-Party Claim for which it is seeking or shall seek
indemnification hereunder without the prior written consent of Indemnifying
Party, which written consent shall not be unreasonably withheld, conditioned or
delayed.


(iii) The Indemnified Party shall provide the Indemnifying Party with access to
all reasonably requested records and documents of the Indemnified Party relating
to any Third-Party Claim, other than documents for which the Indemnified Party
has claimed or shall claim a legal privilege.


9.6    Insurance


(A)
Each Party will arrange as a minimum the insurances set out below and ensure
that those insurances are in full force and effect throughout the duration of
the Agreement. All such insurances will be placed with reputable and substantial
insurers and for all insurances other than Employers Liability
Insurance/Worker’s Compensation, to the extent a Party does not self-insure
pursuant to Article 9.6 (D), and to the extent of the liabilities and
obligations of a Party, will include the other Party as additional insured.



•
Employers Liability Insurance/Worker’s Compensation: USD 1 million per
occurrence;

•
Motor Third-Party Liability: USD 1 million per occurrence;

•
General Liability: USD 10 million per occurrence;

•
Such further insurance as may be required by law per occurrence.



(B)
To the maximum extent permitted by applicable law, all insurances required
herein will be endorsed to provide, or shall otherwise provide, that
underwriters waive any rights of recourse, including in particular subrogation
rights against the other Party in relation to the Agreement to the extent of the
liabilities and obligations of the insured Party under this Article 9.



(C)
The provisions of this Article 9.6 will in no way limit a Party’s liability
under the Agreement.






--------------------------------------------------------------------------------







(D)
Notwithstanding the foregoing, the Supplier shall have the right to self-insure
for insurance as required pursuant to this Article 9.6(A) above, through its
wholly owned, captive insurer in which case the insurance requirements above
shall not apply. Further, all insurance required of Purchaser may be carried
under blanket policies which may include (i) deductible levels deemed
appropriate by Purchaser (for Employer’s Liability Insurance/Worker’s
Compensation and Motor Third-Party Liability), or (ii) levels of self-insured
retention up to Ten Million Dollars ($10,000,000) deemed appropriate by
Purchaser or (iii) levels of self-insured retention greater than Ten Million
Dollars deemed appropriate by Purchaser, with Suppliers consent, not to be
unreasonably withheld.



(E)
Each Party shall, upon request of the other Party produce the relevant insurance
certificates as proof of insurance.





ARTICLE 10: TERM AND TERMINATION; REDUCTION OF CAPACITY RESERVATION; TERMINATION
COSTS


10.1
This Agreement shall be of full force and effect on and from the Effective Date
and shall continue for an initial term of fifteen (15) years from the Effective
Date and shall be automatically renewed thereafter for extension terms of five
(5) years each, unless terminated earlier as provided for in this Agreement.



10.2
Termination by the Purchaser of the Agreement in its entirety

 
The Purchaser may terminate this Agreement in its entirety in any of the
following circumstances:


(A)
if a Bankruptcy Event occurs and is continuing in relation to the Supplier and
the Supplier does not provide adequate assurances to the Purchaser within thirty
(30) days of the occurrence of the Bankruptcy Event that the Supplier will
continue to provide all SUMF Items to the Purchaser on the terms and conditions
of this Agreement; and



(B)
with at least twelve (12) month’s prior written notice, following the
Purchaser’s notification to the Supplier of its decision to discontinue its
Plant operations;



(C)
with three (3) years' prior written notice effective at the end of the initial
period of fifteen (15) years or at the end of any extension period of five (5)
years, as the case may be.



10.3
Termination by the Purchaser of an individual SUMF Item



Unless otherwise provided in a Schedule to this Agreement, the Purchaser may
terminate this Agreement as to the supply of an individual SUMF Item at its
Plant in any of the following circumstances, provided always that no supply of
Sole Supplier SUMF may be terminated by the Purchaser without terminating this
Agreement as a whole as to its Plant:


(A)
if a Bankruptcy Event occurs and is continuing in relation to the Supplier and
the Supplier does not provide adequate assurances to the Purchaser within thirty
(30) days of the occurrence of the Bankruptcy Event that the Supplier will
continue to provide the particular SUMF Item to the Purchaser on the terms and
conditions of this Agreement;



(B)
if, for reasons other than Force Majeure, a continuing material non-conforming
performance occurs as to the Supplier's provision of a SUMF Item for more than
thirty (30) days and the Purchaser has given the Supplier written notice of such
non-conforming performance and within thirty (30) days thereafter such
unsatisfactory performance has not been corrected or the Supplier has not
developed and implemented a plan of corrective action reasonably satisfactory to
the Purchaser to prevent the reoccurrence of such non-conforming performance;



(C)
[Intentionally Omitted];



(D)
[Intentionally Omitted];



(E)
with three (3) year’s prior written notice or such other notice period as is
provided in a relevant Schedule; and



(F)
with at least thirty (30) days' prior written notice, upon the occurrence of at
least three (3) Force Majeure events (other than Force Majeure events caused by
"Acts of God" including Acts of God affecting any supplier or vendor to
Supplier) that occur with respect to such particular SUMF Item during any twelve
(12) months period.



10.4
Reduction of the Firm Capacity Reservation by the Purchaser



If the Purchaser or the Supplier requests a change in the nature, quantity or
type of any SUMF Item provided hereunder, the other Party shall use reasonable
efforts to accommodate such request but with no obligation to make such change.
In the event of the charge for a particular SUMF Item being based upon the
Purchaser's Firm Capacity Reservation, the Purchaser shall have the right with
respect





--------------------------------------------------------------------------------





to such SUMF Item upon (3) years advance written notice (or such shorter period
as the Parties may mutually agree) to reduce its Firm Capacity Reservation for
such SUMF Item and, when reduced, to receive a pro rata reduction in the SUMF
Charges that are allocated based on the Purchaser's share of the aggregate of
firm capacity reservations for such SUMF Item in respect of all Users. There
shall be no minimum or maximum limit on the extent of the reduction except as
the Supplier may require for the protection of HSSE. Termination cost (i.e.
disconnection cost and redundancy cost, as the case may be) associated with the
reduction of the Firm Capacity Reservation for a SUMF Item will be dealt with as
if such SUMF Item were terminated and the provisions of Article 10.8 and Article
10.9 shall apply thereto.


10.5
Termination by the Supplier of the Agreement in its entirety



The Supplier may terminate this Agreement in its entirety in any of the
following circumstances:


(A)
if a Bankruptcy Event occurs and is continuing in relation to the Purchaser and
the Purchaser does not provide the Supplier with adequate assurance (such as an
advance payment or letter of credit or such other security as is acceptable to
Supplier) of continued payment of the SUMF Charges for all SUMF Items within
thirty (30) days of the occurrence of the Bankruptcy Event;



(B)
if the Purchaser fails, without proper justification to pay any SUMF Charge
within three (3) months of the date when such payment fell due, and (i) such
failure continues for an initial period of at least thirty (30) days after
written notice from the Supplier and (ii) further continues for an additional
period of at least ten (10) days following a second written notice from the
Supplier which second notice may be given at any time following the expiration
of the first thirty (30) day period; but the Supplier shall not be entitled to
terminate this Agreement pursuant to this provision when the Purchaser has in
good faith referred any disputed SUMF Charge for resolution in accordance with
Article 7.2(D) or Article 19, and has made payment to the Supplier of any part
of the SUMF Charge not the subject of the Dispute;



(C)
with at least twenty-four (24) months' prior written notice sent to the
Purchaser by the Supplier whereby the latter informs the Purchaser about his
decision to cease operations of all or substantially all of its SUMF Assets at
the Site and does so cease such operations; and



(D)
with three (3) years' prior written notice effective at the end of the initial
period of fifteen (15) years or at the end of any extension period of five (5)
years, as the case may be.



10.6
Termination by the Supplier of an individual SUMF Item



Unless otherwise provided in a Schedule to this Agreement, the Supplier may
terminate this Agreement as to the supply of an individual SUMF Item in any of
the following circumstances, provided that no supply of Sole Supplier SUMF may
be terminated by the Supplier without terminating this Agreement as a whole:


(A)
if a Bankruptcy Event occurs and is continuing in relation to the Purchaser and
the Purchaser does not provide the Supplier with adequate assurance (such as an
advance payment or letter of credit or such other security as is acceptable to
Supplier) of continued payment of the SUMF Charges for all SUMF Items within
thirty (30) days of the occurrence of the Bankruptcy Event;



(B)
if the Purchaser without proper justification fails to pay any SUMF Charge for
such individual SUMF Item within three (3) months of the date when such payment
fell due, and such failure continues for an initial period of at least thirty
(30) days after written notice from the Supplier; but the Supplier shall not be
entitled to terminate this Agreement pursuant to this provision when the
Purchaser has in good faith referred any disputed SUMF Charge for an individual
SUMF Item for resolution in accordance with Article 7.2(D) or Article 19, and
has made payment to the Supplier of any part of the SUMF Charge not the subject
of the Dispute;



(C)
with at least twelve (12) months' prior written notice or, if that is
impossible, with as much notice as is possible under the circumstances and in
any event promptly after the Supplier has made such decision, if the Supplier
decides to cease the supply to the entire Site of such SUMF Item and does so
cease such supply and such SUMF Item is not a Sole Supplier SUMF Item;



(D)
[Intentionally Omitted];



(E)
with three (3) years' prior written notice effective at the end of the initial
period of fifteen (15) years or at the end of any extension period of five (5)
years, as the case may be;



(F)
with at least thirty (30) days' prior written notice, upon the occurrence of at
least three (3) Force Majeure events (other than Force Majeure events caused by
"Acts of God", including Acts of God affecting any Third-Party supplier or
vendor to the Purchaser) that occur with respect to the same operating unit of
Purchaser and with respect to the same SUMF Item, during any twelve (12) months
period.








--------------------------------------------------------------------------------





10.7
[Intentionally Omitted]



10.8
SUMF Item Physical Disconnection Costs    



Upon the termination by Purchaser of the supply of a SUMF Item to the Plant, the
Supplier shall physically disconnect from that SUMF Item's delivery system to
the Plant and the Purchaser shall pay all reasonable costs associated with the
physical disconnection.


Upon the termination of a SUMF Item by the Supplier pursuant to Article 10.5(A)
or 10.6(A) due to a Bankruptcy Event of Purchaser or pursuant to Article 10.5(B)
or 10.6(B) due to a payment default by Purchaser under this Agreement, the
Supplier shall physically disconnect from that SUMF Item's delivery system and
Purchaser shall pay all reasonable costs associated with the physical
disconnection.
    
Upon the termination of the supply of a SUMF Item to a Plant, the Purchaser
shall physically disconnect from that SUMF Item's delivery system to the Plant
in the time and manner instructed by the Supplier. The Purchaser shall pay the
costs associated with the physical disconnection, if a SUMF Item was terminated
(i) by Purchaser pursuant to Article 10.2(B) or 10.3(E) or (ii) by Supplier
pursuant to Article 10.5(A), 10.5(B), 10.6(A) or 10.6(B).
Each Party agrees to cooperate with the other Party in order to facilitate
disconnection and minimize disconnection costs. The Supplier shall pay the costs
associated with the physical disconnection of the SUMF Item that are not
required to be paid by the Purchaser as provided in the preceding sentence.
Notwithstanding the other provisions of this Article 10.8, the costs associated
with the physical disconnection of all SUMF Items at the termination of this
Agreement under Article 10.2 (C) or 10.5 (D) or upon termination of the supply
of an individual SUMF Item under Article 10.6 (E) shall be paid one half by the
Purchaser and one half by the Supplier.


10.9
Employment Costs



In the event of termination of this Agreement in its entirety pursuant to
Article 10.2 and Article 10.5 or upon termination of the supply of an individual
SUMF Item pursuant to Article 10.3 and Article 10.6 , and in the event of a
reduction in the Purchaser's Firm Capacity Reservation pursuant to Article 10.4,
the Supplier may terminate the employment of any member of its or any of its
Affiliates' staff substantially involved in the provision of sumf Items or of
the relevant SUMF Item to the purchaser under this Agreement.
In the case of the termination by the Supplier of employment of any member of
its staff as a result of termination of this Agreement under Article 10.2(B),
10.3(E) and 10.5 (A), 10.5(B), 10.6(A) and 10.6(B) or a reduction in the
Purchaser's Firm Capacity Reservation under Article 10.4, the Purchaser will
indemnify the Supplier for any redundancy costs in accordance with Article
10.10; provided that such indemnity shall be on a pro rata basis in the
proportion of the Purchaser's share of allocated manpower for its operation to
the extent that any employee is not substantially involved in the provision of
that individual SUMF Item.
    
Notwithstanding the foregoing provisions of this Article 10.9 that set out the
indemnity of Purchaser for certain redundancy costs of Supplier, at the
termination of this Agreement under Article 10.2(C), 10.5(D), or upon
termination of the supply of an individual SUMF Item under Article 10.6 (E), any
redundancy costs of Supplier as determined in accordance with Article 10.9,
shall be paid one half by the Purchaser and one half by the Supplier.


Notwithstanding any other provision in this Agreement, the Parties recognize
that each such Party and/or their Affiliates are entering into substantially
similar SUMF agreements relating to operations at the Site with the provision or
utilization of various SUMF Items in some cases overlapping. As such, any
amounts set forth herein that become due and payable upon a Party’s termination
or reduction of a SUMF Item shall be inclusive of any amounts that become due
and owing under any other SUMF agreement between the Parties and/or their
Affiliates at the Site. This includes, without limitation, liabilities incurred
under this Article 10.9, Article 10.10, and/or Article 10.8.


10.10
Indemnification



In the event of termination of this Agreement whether in its entirety or as to
the supply of an individual Item of SUMF pursuant to any of Articles 10.2(B),
10.3(E), 10.5(A), 10.5(B), 10.6(A) and 10.6(B) or a reduction in the Purchaser's
Firm Capacity Reservation under Article 10.4, with respect to any member of
staff terminated in accordance with Article 10.9 who (i) in the case of the
termination of this Agreement in its entirety, was substantially involved in the
provision to the Purchaser of a SUMF Item or (ii) in the case of the termination
of this Agreement as to the supply of an individual SUMF Item or of a reduction
in the Firm Capacity Reservation as to a SUMF Item, was substantially involved
in the provision to the Purchaser of such SUMF Item, the Purchaser will
indemnify the Supplier in full against all and any liabilities, losses, costs,
damages, expenses, demands and claims relating to:


(a)
compensation and remuneration (including benefit entitlements and social charges
whether contractual or statutory) arising from or in connection with (i) the
period of employment from the date of termination of the SUMF Item to the date
of such decision to terminate the Employee and (ii) the relevant notice period
applicable to the relevant employee in accordance with the Supplier's applicable
policy and



(b)
the termination of his employment provided (i) the Supplier shall make any
decision regarding the termination of employment and notify the Purchaser
accordingly within 180 days of notification of the termination of the Agreement
or the termination of the supply of an individual Item of SUMF; and (ii)the
Supplier has used reasonable endeavours, but has failed, to find suitable
alternative employment on the Site for the employee prior to notifying the
employee of his dismissal in accordance






--------------------------------------------------------------------------------





with Dutch law and with his contract of employment; (iii) an employee who is
transferred by the Supplier to an Affiliate as a result of any such termination
shall not be considered a terminated employee for purposes of this Agreement
unless such transfer results in severance costs in which case the Purchaser
shall indemnify the Supplier for such severance costs in accordance with this
Article 10.10; and (iv) and notwithstanding the provisions of Article 10.10(a)
the severance cost arising out of the termination of such employee's employment
shall be computed by reference to the total length of service of such employee
with the Supplier or any of its Affiliates prior to the date of such decision to
terminate the employee's employment and not by reference to the period specified
in Article 10.9(a).


Notwithstanding the foregoing provisions of this Article 10.10 that set out the
obligation of payment of certain costs by Purchaser in certain circumstances,
upon the termination of this Agreement in its entirety under Article 10.2(C) or
10.5(D) any redundancy costs of Supplier as determined in accordance with
Article 10.10, shall be paid one half by the Purchaser and one half by the
Supplier.


10.11
Mitigation



Each Party shall exercise its reasonable operational efforts to minimise any
adverse effect to the other Party resulting from the termination of the
rendering, in whole or in part as permitted under this Agreement, of any SUMF
Items under this Agreement. The foregoing sentence does not apply to costs
incurred related to such termination, which costs are addressed elsewhere in
this Agreement. Each Party agrees to cooperate with the other Party in order to
facilitate any disconnection and minimise disconnection costs and termination
costs. Upon termination of this Agreement, the Parties, acting reasonably and in
good faith, shall negotiate for the continued provision of any essential SUMF
Items on commercially competitive terms and conditions, including price, which
shall in any event be sufficient to provide the Supplier with full recovery of
its cash costs plus a return on capital and capital reimbursement consistent
with the other SUMF infrastructure charges contained in this Agreement. In
addition, the Purchaser shall have the right to continue to receive from the
Supplier any essential SUMF Items for which the Purchaser cannot obtain a
reasonable alternative source elsewhere. The manner in which the Supplier
continues to provide such SUMF Item on an economically and quality equivalent
basis shall be within the Supplier’s sole discretion and may include the
transfer by the Supplier of SUMF Assets, the assignment of all or part of this
Agreement to Third Parties, the investment in alternative assets and the
procurement of comparable items from Third Parties.


10.12
Termination is final



Subject to Articles 10.10 and 10.11 any termination of this Agreement, in whole
or in part, including the termination of the supply of an individual SUMF Item
and any reduction in the Purchaser's Firm Capacity Reservation for a SUMF Item,
shall be final.


10.13
Termination of this Agreement under this Article 10 shall not affect the
provisions of Articles 6 (as to audit rights), 9, 10.8, 10.9, 10.10, 10.11,
10.12, 10.13, 10.14, 10.15, 11, 12, 14, 17.4, 19, 23, 25, 26, 27, 28 and 29
which shall continue in full force and effect.



10.14
Within 60 days after termination of this Agreement as to Purchaser’s Plant, the
Supplier shall provide a final reconciliation of SUMF Charges. Any overcharges
or undercharges shall be paid by the Party owing the same within forty-five (45)
days following the final reconciliation (after any required adjustments have
been made). The final recalculation shall be broken down in such detail as the
Purchaser may reasonably request and as the Supplier can reasonably provide.
From the due date of the reconciliation payment, interest will accrue at the
Interest Rate. The Parties shall meet to resolve any dispute relating to the
final reconciliation in accordance with the process described under Article
7.2(D).



10.15
Termination of this Agreement as to the Purchaser’s Plant and termination of the
supply of any individual SUMF Item shall be without prejudice to the accrued
rights and liabilities of the Parties at the time of such termination and all
provisions of this Agreement necessary for the full enjoyment thereof shall
survive termination for the period so necessary.



10.16
Notwithstanding anything in this Agreement to the contrary, the Purchaser or the
Supplier may terminate this Agreement in its entirety, or reduce or terminate
the supply or utilization of any Firm Capacity Reservation or SUMF Item, at no
cost whatsoever, if such termination or reduction is ordered by a court or
arbitration body in the circumstances set out under Article 6:258 BW of the
Dutch Civil Code.



ARTICLE 11: INTELLECTUAL PROPERTY RIGHTS


11.1
Neither this Agreement nor the performance by any of the Parties of its duties
hereunder shall operate to convey, license or otherwise transfer from one Party
to another any patent, know-how, trade secrets or other intellectual property
rights.



11.2
The copyright and any other industrial property rights and property in any
Confidential Record or other material supplied under this Agreement shall, in
the absence of any express provision to the contrary thereon, remain with the
disclosing Party.








--------------------------------------------------------------------------------





ARTICLE 12: CONFIDENTIALITY


12.1
Subject to Article 12.2, each Party shall treat as strictly confidential (and
shall not disclose) the terms of this Agreement and all information received or
obtained as a result of entering into or performing this Agreement which relates
to:



(A)
the provisions of this Agreement;



(B)
the negotiations relating to this Agreement;



(C)
the performance of this Agreement;



(D)
the other Party or any aspect of its business or operations; or



(E)
the subject matter of this Agreement.



12.2
Either Party may disclose information which would otherwise be confidential if
and to the extent:



(A)
required by the law of any jurisdiction to which the disclosure is subject;



(B)
required by any securities exchange or agency to which either Party is subject,
wherever situated, whether or not the requirement has the force of law; provided
that the disclosing Party requests in accordance with applicable rules
confidential treatment of such information by any such securities exchange or
agency to whom such information is required to be disclosed;



(C)
disclosed on a strictly confidential basis and on a need to know basis to the
Parties’ officers, directors, employees, contractors, agents and professional
advisers or auditors of the Party or to any actual or potential bankers or
financiers of that Party;



(D)
disclosed on a strictly confidential basis on a need to know basis to an
Affiliate or Affiliates and their officers, directors, employees, contractors,
agents;



(E)
disclosed on a strictly confidential basis to bona fide potential or actual
purchasers of a proprietary interest in or potential or actual operators of
either the Plant or the Site;



(F)
disclosed to the corporate shareholders or other equity owners of the Parties;



(G)
that the information is lawfully known to the Party (without binder of secrecy)
at the time of disclosure; or



(H)
that the information has come into the public domain through no fault of that
Party;



(I)
that the other Party has given prior written approval to such disclosure; or



(J)
disclosed to the extent necessary to seek enforcement of, or to defend, the
contractual rights or obligations of a Party under this Agreement, the Moerdijk
Lease, the Operating Agreement or the Environmental Agreement, or to satisfy an
obligation or duty under this Agreement, the Moerdijk Lease, the Operating
Agreement or the Environmental Agreement.



12.3
If the Purchaser should wish to disclose confidential information to a potential
Third-Party operator and/or buyer of the Plant, it shall first provide notice to
the Supplier as to the information that it intends to disclose and reasonable
evidence that any intended recipient shall be bound by obligations of
confidentiality and use similar in scope to those set forth in this Article 12.



12.4
The restrictions contained in Article 12.1 shall continue to apply for two (2)
years (except for the restriction provided in Article 12.1(D), which shall
continue to apply for five (5) years) after (i) the termination of this
Agreement or (ii) the termination of an individual SUMF Item; provided that the
two year period shall not apply to disclosures of information relating to such
SUMF Item made only to an alternative SUMF provider or potential alternative
SUMF provider on a strictly "need to know basis".



ARTICLE 13: ADDITIONAL SUMF AND CAPITAL IMPROVEMENTS TO SUMF ASSETS; PERIODIC
REVIEWS


13.1
Purchaser’s Optional Capital Improvement Project.



The Purchaser may submit from time to time to Supplier written requests for
Supplier to undertake capital improvement projects relating to the supply of
SUMF Items to one or more SUMF Assets intended to improve the performance,
efficiency, reliability, or some other attribute of a SUMF Asset, provided
however, that the Purchaser shall attempt to present any such requests
applicable to a calendar year during the Annual Plan and Budget process. Any
such request shall specify in reasonable detail the capital improvements to be
made, any permits that may be required, the estimated cost of such capital
improvements, any proposed changes to this Agreement or to any Schedule, and any
other relevant information relating to such capital improvement project. The
Supplier will consider in good faith any such request, but it shall have no
obligation to agree to undertake any such capital improvement project and may
reject any request by the Purchaser. The Supplier shall provide Purchaser a
written explanation for a rejection.





--------------------------------------------------------------------------------







If the Supplier agrees to undertake any such capital improvement project,
Purchaser shall be entitled to receive the additional capacity of a SUMF Item
generated by such capital improvement and Purchaser shall be responsible for all
costs associated with such project, without duplication of other amounts paid or
payable by Purchaser under this Agreement including (a) the cost of completing
the capital improvements, (b) Supplier's costs and expenses incurred in
connection with such project, and (c) any increased costs of operation suffered
by Supplier as a result of such project, and the Purchaser shall be entitled to
the benefits, including cost savings, if any, or increase in its Firm Capacity
Reservation with respect to any additional capacity of any SUMF Items generated
by such capital improvement project.


Notwithstanding the foregoing, the Purchaser has the right, provided there is no
disruption or HSSE risk to any other of the Supplier's operations, to obtain
from other sources, including in‑house production by the Purchaser, such new or
additional requirements of the relevant SUMF Item as the requested project was
to cover.


Any reasonable costs incurred by the Supplier (not including any additional
charge for services by persons whose services are included in SUMF Charges
irrespective of the required evaluation) or affiliates of Supplier in evaluating
a requested capital improvement project from the Purchaser shall be reimbursed
to the Supplier by the Purchaser; provided that when incurring such costs the
Supplier has acted on a Commercially Reasonable basis.
 
13.2    [Intentionally omitted.]


13.3
Capital Improvement Projects



If Supplier must implement a capital improvement project to one or more SUMF
Assets, other than those providing SUMF under Schedules 2.3, 2.4, 2.5, 2.6,
2.10, (i) in order to permit the Supplier to meet its obligations under this
Agreement to deliver the related SUMF Item(s) to Purchaser in compliance with a
compulsory change in applicable Legal Requirements (including permitting) or
HSSE regulations, (ii) in order to improve the performance, efficiency,
reliability, or some other attribute of a SUMF Asset, (iii) as a result of
damage to a SUMF Asset caused by Purchaser’s Gross Negligence or Willful
Misconduct, or (iv) due to required end-of-life replacement of such SUMF Asset,
the Supplier shall, a reasonable period of time prior to completion of the
project planning process, provide notice and consult with Purchaser with respect
to such project (with the Parties acknowledging that the ultimate determination
with respect to any such capital improvement projects rests solely with
Supplier). Any such notice shall specify in reasonable detail the capital
improvements to be made, any permits that may be required, the estimated cost of
such capital improvement project and permits, any proposed changes to this
Agreement or to any Schedule, and any other relevant information relating to
such capital improvement project.
    
The Purchaser shall pay its allocated share of the actual costs and expenses
reasonably incurred by the Supplier that are directly related to the capital
improvement project which directly or indirectly benefits Purchaser.
Notwithstanding the foregoing, if Supplier fails to provide the required notice
and information in advance of the capitalization of the project costs, then the
Purchaser shall have the right to delay the start of the payment of the charges
(capital charge and depreciation) referenced under Article 13.5, for a period of
time equivalent to the relevant notice period.
    
Unless otherwise agreed by the Parties, each Party shall be entitled to a
portion of the benefits, if any, generated by such capital improvement project
in proportion to the percentage of the total costs and expenses of such project
paid by such Party.
    
In furtherance of the foregoing, if any single capital improvement project:


(a)
results in savings of costs (whereby for the purpose of this Article 13.3,
“savings of costs” means: a saving of two percent (2%) or more on the annual
average of the Medium Pressure (MP) steam formula price), the savings will
result in pro rata adjustment of the relevant formulae coefficients as specified
in the relevant Schedules; and



(b)
doesn’t generate savings of costs, but results in additional costs, each Party
shall take on its allocated share of the costs, if any, resulting from such
capital improvement project in proportion to the percentage of the total costs
and expenses of such project paid by such Party.



To the extent that a Supplier must implement a capital improvement project to
one or more SUMF Assets in order to permit the Supplier to meet its obligations
under this Agreement to deliver the related SUMF Item(s) to Purchaser in
compliance with applicable Legal Requirements (including a compulsory change
thereto), solely because of a Party’s process, products, or by-products or a
change therein, the Supplier shall implement such capital improvement project
and the actual costs and expenses reasonably incurred by the Supplier that are
directly related to such project shall be borne by the Party whose process,
products, or by-products or change thereto requires the capital improvement
project. The Party paying for such capital improvement project shall be entitled
to the benefits, if any, generated by such capital improvement project.


13.4
If a capital improvement to a SUMF Asset is required by applicable law or HSSE
regulations solely because of the Purchaser's process or a change in Purchaser’s
operations, products or by-products, the costs directly related to such capital
improvement shall be borne by the Purchaser.








--------------------------------------------------------------------------------





13.5
Capital improvement project cost amounts payable by the Purchaser pursuant to
Article 13.3 are payable over a period of time in the form of depreciation
charge and capital expense as further described in the relevant allocation key
agreed to by the Parties on an annual basis as part of the Annual Plan and
Budget process, without prejudice to any revision to such allocation keys as
part of the Annual True-Up Process and as further referenced in the Schedules.



The Supplier shall provide an invoice containing amounts payable by the
Purchaser pursuant to Article 13 no earlier than at the capitalization of the
relevant project.


However, with twelve (12) months’ prior written notice at any time during the
term of this Agreement, the Purchaser may elect to make, single lump sum
payments for its share of capital improvement project costs. If paid in a lump
sum per the foregoing sentence, no depreciation or capital expense shall be due
from Purchaser attributable to such capital improvement projects. Thereafter,
but not sooner than five (5) years after its notice to elect to make single lump
sum payments for its share of capital improvement project costs, the Purchaser
shall have one additional opportunity during the term of this Agreement to
elect, with twelve (12) months prior written notice, to revert to making
payments for its share of capital improvement project costs over a period of
time in the form of depreciation charge and capital expense. Notwithstanding
anything to the contrary in this Article 13.5, if at any time Purchaser assigns
this Agreement, merges with or into another entity or experiences any other type
of change of control, Purchaser or its successor-in-interest shall have the
right to elect which method of payments for its share of capital improvement
project costs it desires, with twelve (12) months prior written notice, without
otherwise impacting the rights or obligations in this Article 13.5 (i.e. if any
options to change payment type remain to Purchaser for the remaining term of the
Agreement, they shall continue to remain available).


13.6
Periodic Reviews



The Parties agree to review the SUMF Charges as set out in Article 6 and
Schedule 2 every 5 years from the Effective Date, to determine if revisions
should be made to incorporate costs savings or cost increases resulting from
capital improvement projects.


Any revisions to the SUMF Charges shall only apply as from the date the Parties
agree that the revision should be effective, with no retroactive adjustments for
potential cost savings or cost increases.


ARTICLE 14: DAMAGE TO SUMF ASSETS


14.1
If SUMF Assets are damaged or destroyed, the owner of the SUMF Asset shall
timely restore such asset as soon as is practical following the damage or
destruction.



14.2
If the owner does not timely fulfill its obligation to restore the SUMF Asset,
the other Party may at its discretion take such other reasonable measures as are
necessary or useful to find an alternative source for any relevant SUMF Item or
its equivalent for the benefit of all Users on a temporary basis until such
restoration is complete.



14.3
A Party causing damage to or destruction of a SUMF Asset as a result of its
Gross Negligence or Willful Misconduct shall, in addition to any obligations
under Article 9, be liable to the other Party for any incremental costs of the
related alternative SUMF Item so that the Users of such SUMF Item, other than
such Party or its Affiliates, pay the same amount for such SUMF Item as such
Users paid prior to the damage or destruction of such SUMF Asset. The provisions
of this Article 14.3 shall be without prejudice to the Parties rights under
Article 9.



ARTICLE 15: METERING OF SUPPLY, CONSUMPTION AND DELIVERY


15.1
Measurement and Metering

    
The quantities of certain SUMF Items supplied hereunder shall be measured by the
Meter(s) installed at the expense of the Supplier. Supplier shall read the
Meter(s) on a regular basis as described in the relevant Schedules and shall
promptly advise the other Party in writing of the reading. Such readings shall
form the basis for preparing the Supplier's invoices pursuant to Articles 5, 6
and 7.


15.2
Calibration



The Parties acknowledge that the Meters are not normal custody transfer meters.
The Meter owner shall, at its expense, perform normal maintenance procedures to
maintain the accuracy of its Meters. Each Meter shall be tested for accuracy and
calibrated regularly per industry standards as specified in the relevant
Schedule for each SUMF Item by the Meter owner at its expense. The Meter owner
shall give the other Party a written schedule of calibration test times, and the
other Party shall have the right to have its representative present to observe
each calibration test. If the other Party desires to conduct more frequent
calibration tests, such Party may request that more frequent tests be conducted,
in which case the Meter owner will perform or cause to be performed such tests
at the other Party's expense.


15.3
Following any calibration test made pursuant to this Article 15, the Meter owner
at its expense shall restore an inaccurate component to a condition of accuracy
or replace such component as soon as reasonably practical. If the level of
inaccuracy exceeds that specified in the relevant Schedule, the readings
affected by said component shall be corrected by the amount of the inaccuracy
for the period which is definitely known to be affected by such inaccuracy. If
the period is not definitely known and is not mutually agreed upon,






--------------------------------------------------------------------------------





the correction shall be made for a period one-half of the time elapsed between
the last prior calibration test and the date the inaccuracy is corrected.
Adjustments to a previously issued incorrect invoice shall be made promptly by
the Supplier.


15.4
The Parties acknowledge that special metering problems may arise which can be
resolved by procedures other than those described in this Article 15. The
Parties may, by mutual consent, establish special procedures for a specific
problem or accept delivery quantities in a manner not described herein. Mutual
consent for acceptance of one special procedure or delivery quantity will not
set aside the provisions of this Article 15, nor imply acceptance by either
Party of any special provision at a future time.



15.5
Should the Supplier or the Purchaser fail to obtain suitable measurement results
from the Meter, the quantities of SUMF provided during the period in question
shall be calculated by the other Party in the event that the other Party has
installed its own check meter and it has been calibrated according to this
Article 15 within ninety (90) days of the period in question. In the event that
neither Party has obtained suitable measurement results, the amount of the
relevant SUMF Item supplied in the period in question shall be estimated, using
the average of delivered quantities for a period of time agreed upon by both
Parties, or by any other means mutually agreed upon by both Parties. If a Party
installs a check meter, the other Party shall have the right to have its
representative at any calibration test of the check meter. A Party installing a
check meter shall perform all maintenance and calibration tests of the check
meter at its own expense, and shall furnish the other Party with all readings
obtained from the check meter.



15.6
If required, the Parties shall complete promptly the identification of all
receipt and Delivery Points for the various SUMF Items described in the
applicable Schedule and all drawings related thereto.



15.7
If there is no Meter at a Delivery Point a mutually agreed allocation method
shall be used. The Joint Operating Committee shall have the authority to update
and/or correct any allocation method, with any updating and/or corrections being
adjusted prospectively. Either Party may, at its own expense, install a Meter in
lieu of allocation.



15.8
Methods for allocating line losses and differences resulting from measurement
discrepancies shall be set out in Schedule 2 and Schedule 3.



ARTICLE 16: JOINT OPERATING COMMITTEE AND STEERING COMMITTEE


16.1
Joint Operating Committee



The Supplier and the Purchaser shall jointly establish the Joint Operating
Committee to review the operation of this Agreement and the supply of SUMF
hereunder in an effort to ensure the smooth and efficient operation of this
Agreement. The structure and role of the Joint Operating Committee is set out in
Schedule 5.


16.2
Steering Committee



The Supplier and the Purchaser shall jointly establish the Steering Committee.
The structure and role of the Steering Committee is set out in Schedule 5.


ARTICLE 17: MISCELLANEOUS


17.1
Both Parties shall perform their respective duties under this Agreement (i)
following standards applied by the industry in similar operations and in keeping
with good industry practice and in compliance with applicable law and (ii) in a
manner each Party reasonably believes to be fair to the other Party.



17.2
HSSE standards and regulations



The Parties shall ensure that the manufacture, delivery and off-take of SUMF
Items under this Agreement shall take place in accordance with the Shell HSSE
and Technical Standards and with all applicable regulations as to avoid harm to
people and/or the environment and, if relevant, that no SUMF Item, if
applicable, and/or contaminated water enters drainage, sewage systems, water
courses or soil.
    
The Parties shall co-operate with each other in implementing measures designed
to improve their respective health, safety, security and environmental
performance in respect of the Agreement.
    
When visiting each other’s premises, the Parties and their respective personnel
shall observe all rules or regulations that are in force on such premises. Each
Party shall inform the other Party in a timely manner of any hazards, actual or
potential, associated with the supply of SUMF Items. A Party may keep or
withdraw its personnel from the Site of the other Party without any liability
for delay or otherwise if, in the opinion of the first Party, that Site
represents a danger to the safety of its personnel, provided that such Party
shall give the other Party written notice in advance of withdrawal of its
personnel specifying its reason(s) to do so.


Each Party has the right, with a minimum of two (2) weeks’ notice and at the
Requiring Party’s cost, to conduct a HSSE evaluation on the connecting pipelines
at the delivering and receiving facilities, and on the facilities used for the
provision and offtake of the relevant SUMF Items, to confirm that operations are
being conducted in accordance with all applicable regulations. If a Party finds





--------------------------------------------------------------------------------





in its sole judgment that such pipelines or facilities are unsafe, then it will
notify the other Party of its concern and supply of the relevant SUMF Items
shall immediately be suspended until reasonable measures have been taken to
eliminate such concern.


Any recommendations made by a Party or its designated Third-Party during the
HSSE evaluation will not imply assumption by that Party of the other Party’s
risks, liabilities or responsibilities with respect to HSSE.


If a Party suspends production activities because of an incident happening with
its Plant causing safety concerns, such Party shall promptly inform the other
whether in such circumstance the supply of SUMF Items should immediately cease
until the safety concerns are eliminated. Any suspension due to an incident is
without any liability or penalties, unless the incident is due to the Gross
Negligence or the Willful Misconduct of the Party which has suspended its
production activities. When the incident handling completes, the Party which has
suspended its production activities shall furnish the other Party with, if
required, approval by the competent authority stating that the incident
affecting its Plant has been resolved and that it is allowed to resume
production.
The services under this Agreement shall be provided in accordance with Shell’s
HSE and Technical Standards.
    
17.3
Planned Shutdowns



For the purpose of this Agreement, a planned shutdown (“Planned Shutdown(s)”)
shall mean the shutting down of a relevant plant for the purpose of
scheduled/regular maintenance and cleaning activities and which is typically
scheduled with respect to any individual unit once every 4 to 6 years’ period.
The Parties shall keep each other informed as early as possible about any
Planned Shutdowns, major technical projects, capital expenditures and any other
major events which in each case are relevant to the supply or cost of any SUMF
Item and/or that may impact the ability to deliver or take delivery of SUMF
Items with details as to the scheduled dates and duration of such shutdowns.
A written notification before the end of September in the year prior to the year
of the Planned Shutdown, or a minimum of nine (9) months written notification
prior to a Planned Shutdown, whichever is the longer, must be given to the other
Party prior to a Planned Shutdown in the subsequent year, unless agreed
otherwise by the Parties.
The monthly quantities for supply in the affected months during the Planned
Shutdown shall be discussed and any quantities to be delivered during those
months notwithstanding the Planned Shutdown shall be as agreed between the
Parties.


Each Party shall take such Reasonable Actions within its control so as to
minimise the impact to the other Party of any Planned Shutdown , (i.e. to the
extent reasonably possible, limit the total Planned Shutdowns in any given
period as much as possible to no more than forty (40) days in any period of four
(4) consecutive years), major technical project, capital expenditure and any
other major event which may adversely impact the supply of any SUMF Item,
without prejudice to health, safety, security and environmental standards. The
Parties shall keep each other timely informed of any adjustments or changes to
these plans. As part of this optimization, a process will be agreed between the
Parties, in which any Planned Shutdowns and/or maintenance activities are
discussed and each Party’s proposals shall be taken into account when planning
any shutdown.


17.4
Purchaser explicitly waives any rights to claim pursuant to this Agreement
against Shell Nederland B.V. on the basis of the filing by Shell Nederland B.V.
of a "verklaring van aansprakelijkheid" under Article 2:403 of the Dutch Civil
Code.



17.5
Parties agree to comply with the anti-bribery or anti-money laundering
principles set out in Schedule 7.



ARTICLE 18: FORCE MAJEURE


18.1
A Party will not be in breach of this Agreement (except for breach of an
obligation to pay money due and payable under this Agreement) to the extent:



(A)
performance by the Party is delayed or prevented by Force Majeure;



(B)
the Party claiming relief under this Article promptly (and in any event no later
than seven (7) days following the occurrence) notifies the other Party of the
circumstances giving rise to Force Majeure and the cause and their anticipated
duration; The affected Party shall notify the other Party as soon as reasonably
possible upon the occurrence of a Force Majeure Event, indicating to the extent
possible, the estimated duration; and



(C)
The Parties shall shortly thereafter meet to discuss possible business
continuity measures to eliminate or minimise the impact of such Force Majeure
Event. The Parties shall promptly implement any business continuity measures
upon which they agree. The affected Party shall mitigate the effects thereof (if
possible), and take Reasonable Actions to remedy and overcome the cause of the
Force Majeure and resume the full performance of its obligations as soon as
reasonably possible after the Force Majeure Event has ended.



18.2
Upon remedying or overcoming the circumstances giving rise to Force Majeure, the
Party claiming relief under this Article shall promptly notify the other Party
of the termination of such Force Majeure condition.



18.3
If the Force Majeure in question prevails for a continuous period in excess of
thirty (30) days after the date on which the Force Majeure begins, the Parties
shall consult together with a view to determining mutually acceptable measures
to overcome the difficulties arising therefrom.






--------------------------------------------------------------------------------







18.4
"Force Majeure" means, in relation to either Party, an event, condition or
circumstance beyond the reasonable control of that Party and without the fault
or negligence of the Party claiming Force Majeure which causes a delay or
disruption in the performance by such Party of any of its obligations under this
Agreement including, without limitation:



(A)
fire, explosion or other disruption, mechanical breakdown, electrical shortage
or blackout, decline or shortages of supply, and circumstances arising out of
information technology; and



(B)
any malfunction, unplanned shutdown or shutdown in anticipation of or in
response to a breakdown or to a malfunction affecting a Plant;



(C)
act of God (e.g. such as lightning, storm, earthquake, typhoon, hurricane,
flood, tidal wave or other serious natural catastrophe), fire, explosion, or
landslide;



(D)
war or serious civil unrest and disasters (e.g. revolution, act of civil or
military authority, riot, blockade, embargo, trade sanction, terrorist attack,
rebellion, sabotage, civil commotion, epidemic or quarantine restriction,
strike, or other industrial dispute);



(E)
compliance with law or governmental action or compliance with any restriction
resulting from such action (such as law, regulation, or ordinance, or with any
order, demand or request of any international, national, local, governmental
authority or agency requiring e.g. to cease production or sale of a Utility or
the performance of a Common Service);



(F)
any strike, lock-out, or labor dispute from whatever cause (whether or not
Supplier, Supplier’s supplier, Purchaser, or Purchaser’s supplier, as the case
may be, is a

party thereto or might be able to influence or procure the settlement thereof;


(G)
any inability to acquire from any one of its usual supply source(s) for this
Agreement, any SUMF Item or any raw material, feedstock, labor, service,
utility, equipment, machinery, or facility necessary for delivering a SUMF Item.



A Party’s economic hardship, economic considerations, financial inability to
perform, changes in cost of materials, components or services, market
conditions, or supplier actions or contract disputes do not constitute Force
Majeure.


For the avoidance of doubt, the settlement of a labour strike, lockout or any
other kind of labour dispute is not within the reasonable control of the Party
affected and the requirements of this Article shall not oblige that Party to
settle a strike, lockout or other labour dispute on terms contrary to its
wishes.


ARTICLE 19: DISPUTE RESOLUTION


19.1
Any Dispute arising out of or in connection with this Agreement, and without
prejudice to Invoice Disputes Notices subject to Article 7.2(D), shall be
exclusively processed in accordance with this Article.



19.2
In the event of a Dispute, the Joint Operating Committee shall, within thirty
(30) days of a written request by either Party (or any other period as mutually
agreed between the Parties) to the other Party, meet as and when needed and in
good faith to resolve such dispute or differences. The Parties shall provide the
Joint Operating Committee with such information as it reasonably required to
enable it to determine the issues relevant to the Dispute.



19.3
Any Dispute which cannot be resolved within thirty (30) days (or any other
mutually agreed interval) by the Parties after the Joint Operating Committee’s
first meeting held to solve such Dispute shall be submitted by the Parties to
the Steering Committee which shall endeavour to amicably resolve the Dispute.
The Parties shall provide the Steering Committee with such information as it
reasonably requires to enable it to determine the issues relevant to the
Dispute.



19.4
Any Dispute which cannot be resolved by the Steering Committee within thirty
(30) days (or any other mutually agreed interval) by the Parties after the
Steering Committee’s first meeting held to solve such Dispute shall be submitted
by the Parties to the General Manager in charge of the Royal Dutch Shell’s Group
Downstream Post Closing Rights and Obligations department and a person appointed
and employed by the Purchaser or its Affiliates with similar seniority to handle
such Dispute. The Dispute shall be handled by such senior Persons within thirty
(30) days (or any other mutually agreed interval) after the date the Dispute has
been submitted by the Steering Committee and these Persons shall endeavour to
amicably resolve the Dispute. The Parties shall provide these Persons with such
information as they reasonably require to enable them to determine the issues
relevant to the Dispute.



19.5
Any Dispute which cannot be resolved by the Persons appointed under Article 19.4
shall be submitted to mediation before a mediator selected by the Parties. The
Parties shall bear their own costs for mediation and the costs of the mediator
shall be borne equally.



If the Parties are unable to select a mediator within fifteen (15) days (or such
other period as may be agreed by the Parties) after the Persons appointed under
Article 19.4 have come to the conclusion that no amicable resolution of the
Dispute is possible or if the Dispute is not resolved as a result of the
mediation within ninety (90) days (or such other period as may be agreed by the
Parties) after





--------------------------------------------------------------------------------





appointment of the mediator, either Party may submit the matter to arbitration
for final, binding and exclusive settlement in accordance with the Arbitration
Rules of the Netherlands Arbitration Institute.


–
The arbitral tribunal shall be composed of three arbitrators.

–
The place of arbitration shall be Rotterdam.

–
The proceedings shall be conducted in the English language.



Costs incurred by the Parties in carrying on any arbitration proceeding
(including reasonable attorneys' fees and arbitration fees) shall be determined
by the arbitrator by reference to fault.


19.6
Resolution of any Dispute between the Parties involving payment of money by one
Party to the other shall include payment of interest at the Interest Rate.



19.7
Each Party shall, in addition to all rights provided herein or provided by law,
be entitled to the remedies of specific performance and injunction to enforce
its rights hereunder.



ARTICLE 20: FURTHER ASSURANCE


20.1
Each Party shall at its own cost, from time to time on request, do or procure
the doing of all acts and execute or procure the execution of all documents in a
form satisfactory to the other Party which the other Party may reasonably
consider necessary for:



(A)
giving full effect to this Agreement; and



(B)
securing to the other Party the full benefit of the rights, powers and remedies
conferred upon the other Party in this Agreement.



ARTICLE 21: COSTS AND EXPENSES


21.1
Save as otherwise stated in this Agreement, each Party shall pay its own costs
and expenses in relation to the negotiation, execution and carrying into effect
of this Agreement.



ARTICLE 22: ASSIGNMENT AND DELEGATION


22.1
The Purchaser shall be entitled to assign this Agreement, to any Affiliate or to
a lender or lenders for security purposes so long as such lender is a bona fide
financial institution with a business that includes lending money and has a net
worth in excess of 250,000,000 USD, without the prior written consent thereto of
the Supplier (and such lender or lenders shall have the right (without such
prior written consent) to further assign this Agreement subject to the same
conditions in connection with the exercise of their rights and remedies pursuant
to such security agreements). Purchaser shall provide Supplier notice of such
assignment promptly after any such assignment, but in any event within sixty
(60) days of such assignment.



Except as provided above in this Article 22.1, any other assignment of the
Agreement by the Purchaser to a Third-Party, shall require the consent of the
Supplier, such consent not to be unreasonably withheld or delayed. For purposes
of this Article 22.1, it shall not be “reasonable” for Supplier to withhold
consent if the Purchaser desires to assign the Agreement to a Third-Party that:


(A)    is not affiliated with an embargoed country or person, has no direct or
indirect embargoed country nexus to a transaction or activity, or is not
affiliated to an entity subject to prosecution by any regulatory authority for
securities, competition or taxation violations;
(B)    demonstrates financial standing in respect of liquidity, financing levels
and/or market capitalization, and/or (solely with respect to a Strategic
Acquirer) investment grade not less than a credit rating of BB- or above on the
Standard & Poor’s scale (or equivalent on the Moody’s scale, or on the
FITCH-IBCA scale or any equivalent rating agency), or that the liabilities of
the proposed assignee are unconditionally and permanently guaranteed by a
company that meets such conditions;
(C)    has the ability and the capacity, as reasonably determined by the
Supplier, to ensure continued compliance with the obligations under this
Agreement, in particular with respect to HSSE (which may, but is not required to
be, determined by evaluation of past operating history); and
(D)     is not involved in business activities or conduct materially and
detrimentally inconsistent with Supplier’s Statement of General Business
Principles.


22.2
The Supplier shall be entitled to assign this Agreement to any Affiliate or
Third-Party without the prior written consent thereto of the Purchaser.



22.3
Any assignment of this Agreement shall not relieve either Party of any
obligation or liability incurred hereunder and remaining wholly or partially
outstanding immediately prior to the time at which the assignment is to take
effect.



22.4
Each Party agrees to execute and deliver to the other Party and, if applicable,
its lenders, recognition and estoppel certificates, in form and content
consistent with ordinary and common practice in transactions of the nature of
this transaction, which instruments will state the status of this Agreement as
to whether a default exists and will recognize any Third-Party rights.






--------------------------------------------------------------------------------







22.5
The Supplier may at its discretion procure from its Affiliates or any
Third-Party certain information, advice, services and SUMF Items which it is
obliged to render or perform under this Agreement, or may delegate to any
Affiliate or Third-Party the performance of its rights and obligations under
this Agreement, in order to assist the Supplier in the efficient execution of
this Agreement provided that the person or company to whom delegation is made
shall be capable of rendering the services.



ARTICLE 23: SEVERABILITY


23.1
If any of the provisions of this Agreement is or becomes illegal, void or
unenforceable under the law of any jurisdiction, such provision shall be deemed
to be deleted from this Agreement and the remaining provisions of this Agreement
shall remain and continue in full force and effect. In such event, this
Agreement shall be modified to provide the same benefits and burdens (including
economic) that would have been provided had this provision been deleted. In the
event that the Parties cannot agree on modifications, the Dispute shall be
resolved pursuant to Article 19.



23.2
The invalidity of one or more provisions of this Agreement shall not affect:



(A)
the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or



(B)
the legality, validity or enforceability under the law of any other jurisdiction
of that or any other provision of this Agreement.



ARTICLE 24: NO AGENCY OR PARTNERSHIP


24.1
Nothing contained in this Agreement and no actions taken by the Parties under
this Agreement shall constitute a partnership, joint venture, association or
other co-operative entity between the Parties or to authorise either Party to
represent the other or to contract on behalf of the other Party. The Supplier is
acting solely as an independent contractor and is not an agent of the Purchaser.
The Supplier's provision of services and performance of its duties hereunder
shall be under the sole supervision, control and direction of the Supplier and
not the Purchaser.



ARTICLE 25: REMEDIES AND WAIVER


25.1
The delay or failure of either Party at any time in exercising any right, power
or remedy provided by law or under this Agreement shall in no way:



(A)
affect that right, power or remedy; or



(B)
operate as a waiver of it.



25.2
The single or partial exercise of any right, power or remedy provided by law or
under this Agreement shall not preclude any other or further exercise of it or
the exercise of any other right, power or remedy.



25.3
The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.



25.4
The Parties acknowledge that each of them has had adequate opportunity and
bargaining strength to review, negotiate and revise this Agreement to its
satisfaction. They each expressly agree that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting Party
shall not be employed in the interpretation of this Agreement.



ARTICLE 26: ENTIRE AGREEMENT AND VARIATION


26.1
This Agreement constitutes the entire and only agreement between the Parties
relating to the furnishing of SUMF Items by the Supplier to or for the Purchaser
at the Site and supersedes any Pre-Contractual Statement.



26.2
Each of the Parties acknowledges on its own behalf and on behalf of each of its
Affiliates that, in agreeing to enter into this Agreement, it has not relied on
any Pre-Contractual Statement (except those set out in this Agreement).



26.3
Each Party waives all rights and remedies which, but for this Article, might
otherwise be available to it in respect of any such Pre-Contractual Statement,
provided that nothing in this Article shall limit or exclude any Liability for
fraud.



26.4
Any amendment or modification of this Agreement shall be ineffective unless
reduced to writing and signed by or on behalf of a duly authorised
representative of each of the Parties.



ARTICLE 27: NOTICES


27.1
All notices, requests, waivers, demands, directions and other communications
required or permitted to be given under this Agreement shall be in writing and
in English. This provision shall not prevent communications relating to the
operations of the Plant from being






--------------------------------------------------------------------------------





made in the language spoken in the jurisdiction in which the Plant is situated.
Notices may be given in electronic form (including facsimile transmission and
e-mail) and shall be delivered personally, sent by facsimile transmission, or
e-mail, sent by nationally recognized overnight courier or mailed by registered
mail (return receipt requested), postage prepaid, to the other Parties at their
addresses set forth in the introductory paragraphs of this Agreement (or such
other address for a Party as shall be specified by like notice from such Party
to the other Party):
All such notices and other communications shall be deemed to have been given and
received, (i) in the case of personal delivery, delivery by facsimile
transmission or e-mail, on the date of delivery, if delivered during business
hours on a Business Day or, if not so delivered, the next succeeding Business
Day (ii) in the case of delivery by nationally recognized overnight courier, on
the second business day following dispatch and (iii) in the case of mailing, on
the fifth business day following such mailing.


27.2
A Party may change its notice details on giving notice to the other Party of the
change in accordance with this Article 27. That notice shall only be effective
on the date falling three (3) clear Business Days after the notification has
been received or such later date as may be specified in the notice. Any notice
so delivered will comply with the terms of this Article 27.



ARTICLE 28: GOVERNING LAW


28.1
This Agreement shall be governed by and construed in accordance with the laws of
The Netherlands.



28.2
[Intentionally omitted.]



ARTICLE 29: LANGUAGE


29.1
If this Agreement is translated into any language other than the English
language, the English version of this Agreement shall prevail.



ARTICLE 30: COUNTERPARTS


30.1
This Agreement may be executed in any number of counterparts, and by the Parties
on separate counterparts, but shall not be effective until each Party has
executed at least one counterpart.



30.2
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.





[INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
effective as of the Effective Date set forth above.




SHELL NEDERLAND CHEMIE B.V.


By:
Name: Paul Buijsingh
Title: General Manager



By:
Name: Pieter Van Maren
Title: Finance Manager













HEXION VAD B.V.


By:
Name:
Title:



By:
Name:
Title:















































[Signature page to Moerdijk SUMF]





--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE 1: DEFINITIONS
ARTICLE 2: INTERPRETATIONS
ARTICLE 3: OBJECT AND SCOPE
ARTICLE 4: SUMF ITEM(S) OR ITEM(S) OF SUMF
ARTICLE 5: SUMF CHARGES
ARTICLE 6: SUMF CHARGES WITH REFERENCE TO COST
ARTICLE 7: PAYMENT TERMS
ARTICLE 8: ANNUAL FORECAST; ANNUAL PLAN AND BUDGET; TRUE UP PROCESS; CURTAILMENT
ARTICLE 9: LIABILITY AND INDEMNITY
ARTICLE 10: TERM AND TERMINATION; REDUCTION OF CAPACITY
RESERVATION; TERMINATION COSTS
ARTICLE 11: INTELLECTUAL PROPERTY RIGHTS
ARTICLE 12: CONFIDENTIALITY
ARTICLE 13: ADDITIONAL SUMF AND CAPITAL IMPROVEMENTS
TO SUMF ASSETS; PERIODIC REVIEWS
ARTICLE 14: DAMAGE TO SUMF ASSETS
ARTICLE 15: METERING OF SUPPLY, CONSUMPTION AND DELIVERY
ARTICLE 16: JOINT OPERATING COMMITTEE AND STEERING COMMITTEE
ARTICLE 17: MISCELLANEOUS
ARTICLE 18: FORCE MAJEURE
ARTICLE 19: DISPUTE RESOLUTION
ARTICLE 20: FURTHER ASSURANCE
ARTICLE 21: COSTS AND EXPENSES
ARTICLE 22: ASSIGNMENT AND DELEGATION
ARTICLE 23: SEVERABILITY
ARTICLE 24: NO AGENCY OR PARTNERSHIP
ARTICLE 25: REMEDIES AND WAIVER
ARTICLE 26: ENTIRE AGREEMENT AND VARIATION
ARTICLE 27: NOTICES
ARTICLE 28: GOVERNING LAW
ARTICLE 29: LANGUAGE
ARTICLE 30: COUNTERPARTS


SCHEDULE 1: INFORMATION    
SCHEDULE 2: ITEMS OF SUMF    
SCHEDULE 2.1: LABORATORY SERVICES    
SCHEDULE 2.2: SOLID WASTE DISPOSAL SERVICES    
SCHEDULE 2.3: FINANCIAL SERVICES    
SCHEDULE 2.4: SITE MANAGEMENT    
SCHEDULE 2.5: PERSONNEL AND PUBLIC AFFAIRS    
SCHEDULE 2.6: OFFICE SERVICES, ACCOMMODATION & CATERING    
SCHEDULE 2.7: SECURITY    
SCHEDULE 2.8: FIRE FIGHTING    
SCHEDULE 2.9: HEALTH, SAFETY AND ENVIRONMENT    
SCHEDULE 2.10: PERMITS, INDUSTRIAL RATES AND TAXES    
SCHEDULE 2.11: MANUFACTURING RELATED INFORMATION
TECHNOLOGY (IT)    
SCHEDULE 2.12: INFRASTRUCTURE CHARGE    
SCHEDULE 2.13: PROCESSING OF LIGHT ENDS FROM T-312    
SCHEDULE 2.14: FILLING AND DISTRIBUTION SERVICES    
SCHEDULE 2.15: PROCESS WASTE WATER TREATMENT    
SCHEDULE 2.16: LOADING OF HEAVY ENDS (BY PRODUCT CONTAINING
SPENT ZINC) AND THE SUPPLY OF ACETYLENE FROM SNC-M
TO THIRD PARTIES (EXAMPLE MESSER GRIESHEIM)    
SCHEDULE 2.17: SUPPLY OF MP STEAM, COOLING WATER, DEMIN WATER, ELECTRICITY,
NITROGEN, INSTRUMENT/TOOL AIR, METHANE, NATURAL GAS AND ACCEPTANCE OF RETURN
CONDENSATE, FLARE RECOVERY GAS AND ALLOCATION OF CO2 COST    
SCHEDULE 3: SUMMARY OF SUPPLIER'S ACCOUNTING PRACTICES    
SCHEDULE 4: CURTAILMENT PROCEDURES    
SCHEDULE 5: JOINT OPERATING COMMITTEE AND STEERING
COMMITTEE    
SCHEDULE 6: ALLOCATION KEYS    
SCHEDULE 7: ANTI BRIBERY AND ANTI MONEY LAUNDERING    



